 THE FLUOROCARBON COMPANY -The Fluorocarbon CompanyandInternational As-sociation of Machinists and Aerospace Workers,AFL-CIO,DistrictLodgeNo.93.Cases20-CA-3877 and 20-RC-6640November 30, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING,BROWN, ANDJENKINSOn May 15, 1967, Trial Examiner Maurice M.Miller issued hisDecision in the above-con-solidated proceedings, finding that Respondent hadnot engaged in certain unfair labor practices andrecommending that the complaint, in Case20-CA-3877, be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that Respondenthad conducted two employee meetings within the24-hour period preceding the election in Case20-RC-6640, in violation of the rule promulgatedby the Board inPeerless Plywood Company,107NLRB 427, and recommended that the results ofsuch election be vacated and that the Board directa second election. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decisionwith a supporting brief. An answering brief wasfiled by the Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts the Recommended Orderof the Trial Examiner, and hereby orders that thecomplaint in Case 20-CA-3877 be, and it herebyis, dismissed in its entirety.IT IS FURTHER ORDERED that the election con-ducted in Case 20-RC-6640 be, and it hereby is,set aside.[Direction of Second Election omitted frompublication.]629TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEComplainant Union's PetitionMAURICE M. MILLER, Trial Examiner: On October 15,1965, InternationalAssociationofMachinists andAerospace Workers, AFL-CIO, District Lodge No. 93,Local Lodge No. 504, filed a petition for certificationwith the Board's Regional Office (Case 20-RC-6640);therein Petitioner requested certification to represent agroup of employees designated as follows: All productionandmaintenance employees of [The FluorocarbonCompany] at its Palo Alto, California, location, exclud-ing all office clerical employees, professional employees,guards, and supervisors as defined in the Act. Thereafter,between November 5 and 12, representatives of bothparties signed, and the Board's Regional Director ap-proved, a formal stipulation for certification upon consentelection; the stipulation provided that a representationelection would be conducted on December 1, thereafter,within the bargaining unit previously designated. (Withinthe stipulation, the Petitioner seeking certification wasdesignated as International Association of Machinistsand Aerospace Workers, AFL-CIO, District Lodge No.93,merely; Petitioner's Local Lodge N. 504 was nolonger named as concerned. No questions seem to havebeen raised when the stipulation was signed regarding thischange in Petitioner's designation, though it clearly meantthat the District Lodge solely, rather than its subordinatelocal lodge, would be named on the Board's ballot.)On December 1, 1965, the requested consent electionwas conducted; the District Lodge Petitioner did notreceive a majority of the valid votes cast. Thereafter, onDecember 7, representatives of the District Lodge timelyfiled a set of objections with respect to certain conductchargeable to The Fluorocarbon Company, which had,purportedly, affected the election results.Complainant Union's ChargeConcurrently, onDecember 7, 1965, the DistrictLodge, which will be designated henceforth as Complai-nant Union herein, likewise filed charges against TheFluorocarbon Company henceforth to be designatedRespondent herein; the firm was charged with unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1), (3), and (5) of the National Labor Rela-tions Act, as amended, 61 Stat. 136, 73 Stat. 519. Specifi-cally, Complainant Union challenged the propriety of cer-tain conduct, purportedly chargeable to Respondent firm,which had preceded the consent election, previouslynoted.Parallel ProceedingsThereafter, on February 16, 1966, the Board's Re-gional Director published and served his report on objec-tions inCase 20-RC-6640, with respect to the December7 document which Complainant Union had filed; therein,he concluded that Complainant Union had raised "sub-stantial and materialissuesof fact" which could best beresolved through a formal hearing. Noting that Complai-nant Union had concurrently filed charges, the RegionalDirector reported that such charges had been in-vestigated; that a complaint "would" issue, based168 NLRB No. 85 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereon, charging The Fluorocarbon Company with vari-ous statutory violations;that some conduct which wouldbe challenged therein as violative of the statute hadlikewise been cited by Complainant Union within its elec-tion objections as sufficient justification for vacating theconsent-election results; and, finally, that "these severalmatters" seemingly constituted a single overall con-troversy.With matters in this posture, the RegionalDirector concluded that the statute's purpose would bestbe served by considering Complainant Union'sobjec-tions to the consent election jointly with the various un-fair labor practices charged.Concurrently with the Regional Director's report onobjections,a complaint and notice of hearing was issuedand served on The Fluorocarbon Company; therein,Respondent was formally charged with unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1), (3), and (5) of the statute. On February 25Respondent's answer, duly filed,conceded certain factualmatters-set forth within the complaint herein-but de-nied others;further,Respondent denied the commissionof any unfair labor practice.Concurrently,Respondentfiledexceptionswithrespect to the Regional Director's previously served re-port on objections,pursuant to Section 102.69(c) of theBoard'sRules and Regulations,Series 8, as amended.The sufficiency of the Regional Director's report waschallenged upon various grounds.Further,Respondentprotested the Regional Director's proposal that the hear-ing which he had recommended with respect to Complai-nantUnion'sobjectionsbe consolidatedwith thescheduled hearing on General Counsel'sunfair laborpractice complaint;such a consolidated proceeding, soRespondent claimed,would be prejudicial for variousreasons noted.Respondent requested,therefore, thatComplainant Union's objections to election be dismissed,and that a certification of results be issued.Alternatively,Respondent requested a separate hearing with regard toComplainant Union's objections,bottomed upon a moredetailed specification of the particular matters which theRegional Director would propose to litigate therein.On April 5, 1966,Respondent filed a motion for bill ofparticulars with respect to the complaint previously is-sued;therein Respondent sought further data regardingthe scope of General Counsel's contentions and detailswith respect to various factual matters.The motion wasreferred to the Board's Associate Chief Trial Examinerfor consideration.While the motion in question was pending determina-tion,however, the Regional Director for the Board's Re-gion 20, having "duly considered"Respondent's formalexceptions, filed with respect to his prior report on objec-tions, previously noted,prepared and served a supple-mental report. Therein, the Regional Director noted thathis investigation of Complainant Union's election objec-tionshad disclosed some testimonial conflict, withrespect to various courses of conduct which ComplainantUnion had charged to Respondent'smanagementrepresentatives. Since these conflicts - so the RegionalDirector declared-had raised"substantial and materialissues of fact"which a hearing could best resolve, herenewed his recommendation that such a hearing withrespect to objections be conducted, consolidated with thehearing previously scheduled for General Counsel's com-plaint case.Shortlythereafter,Respondent's counsel,noting thathis formal exceptions with regard to the RegionalDirector's first report on objections had supposedly beenreferred to the Board for consideration,questioned theRegional Director's legal right, subsequently, to prepareand serve a supplemental report. By return mail, theBoard's Associate Executive Secretary notified Respond-ent's counsel, however, that the Regional Director'sprocedure-specifically,his determination to issue a sup-plemental report - was consistent with Board practice,and that Respondent would be given time within which tofilerenewedexceptionswithrespectthereto.(Meanwhile, Respondent's motion for a bill of particularswith respect to General Counsel's complaint,herein, hadbeen denied.)On April 29, Respondent filed exceptions to the Re-gionalDirector's supplemental report on ComplainantUnion's objections.Therein,Respondent's counsel: (a)Challenged the Regional Director'spresumptive treat-ment of Respondent's first formal exceptions as constitut-ing a motion,directed to him,for reconsideration; (b)questioned the fairness and impartiality of the RegionalDirector's further investigation; (c) protested the scopeof the Regional Director's supplemental report,with par-ticular reference to that document's specific treatment ofmatters not previously detailed within ComplainantUnion's objections; and (d) challenged the RegionalDirector's failure to detail within his report the specific"evidence" which purportedly had "indicated" that asupposed spokesman for Respondent'smanagement,Donald Lawler,possessed certain statutory indicia of su-pervisory status. Counsel for Respondent prayed, there-fore: (a) That the Regional Director's supplemental re-port be set aside, and that Complainant Union's priorelection objections be dismissed;and (b) that certain mat-ters specified within the supplemental report be dismissedand stricken,since the Regional'Director could notproperly have considered them within the scope of Com-plainantUnion's election objections"because they arenot specified in said objections and properly, reasonablyor fairly stated in said objections." Alternatively,Respondent requested a separate hearing on ComplainantUnion's objections, limited to those particular matters,detailed within the Regional Director's supplemental re-port, which Complainant Union had previously specified.On June 7, Respondent filed a supplemental motion fora bill of particulars with respect to General Counsel'scomplaint;this motion was,subsequently, referred to me,for disposition.On June 9 the Board issued its Decision and Orderwith respect to Complainant Union's election objections.Therein,the Board noted concurrence with the RegionalDirector's double recommendation that a hearing shouldbe held on Complainant Union's objections,and that suchhearing should be consolidated with the complaint casehearingpreviously scheduled.The Board rejectedRespondent's contention-initially proffered within thefirm's firstset of exceptions-that a consolidated hearingwould be prejudicial since General Counsel wouldtherein be permitted to litigate,purportedly within theconceptual framework of Complainant Union's priorrepresentation case, matters which that organization hadnever specifically challenged as sufficient to warrantvacating the questioned December 1 election results.Withrespect thereto,the Board's Decision noted,merely,that:Under applicable procedures, the partiesmayrequest Board review of any ruling by the Trial Ex-aminer or the Hearing Officer, as the case may be, in- THE FLUOROCARBON COMPANYeluding his findings, conclusions, and recommenda-tions with respect to the objections.More particularly, the Board directed a hearing to resolve"the issues raised by Petitioner's objections" such hear-ing to be consolidated with the scheduled hearing inGeneral Counsel's complaint case.The Consolidated MatterOn June 10, consistently with the Board's direction,the Regional Director consolidated the representationand complaint cases herein; further, he directed a con-solidated hearing. And, pursuant to notice, this hearing -with respect to questions presented in both cases - washeld in San Francisco, California, on various datesbetween June 15 and 29, 1966, before me. The GeneralCounsel and Respondent were represented by counsel;Complainant Union was present through a Grand Lodgerepresentative. Eachpartywas afforded a full opportuni-ty to be heard, to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues. (Theparties have filed a joint motion to correct transcriptherein.My own record review has revealed some furthermistranscriptionswhich, within my view, require cor-rection to make the record more understandable. Thesecorrections, which I will direct, will be set forth within anappendix [omitted from publication] to this Decision.)Since the hearing's close, briefs have been receivedfrom General Counsel and Respondent's counsel; thesebriefs,which I have found thoroughly competent andclosely reasoned, have been duly considered.Upon the entire testimonial record, documentaryevidence received, and my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThroughout the period with which this case is con-cerned, Respondent has been a California corporation,with places of business in Anaheim and Palo Alto,California;PineBrook,New Jersey; and Phoenix,Arizona. 'Within these various facilities, Respondent isengaged in the processing and manufacture of rubber,plastic, and teflon products. The present case concernsRespondent's Palo Alto facility, solely. (While the hear-ing was in progress, Respondent's counsel reported thatplans were being made to move Respondent's Palo Altofacility toMountain View, the next southernmost subur-ban community; presumably, Respondent's facility, thusrelocated- should such a relocation be verified,hereinafter, for the record - would not merit designationas truly :'new" but would constitute merely a continua-tion of the firm's Palo Alto operation.)During the 12-month period which preceded the com-plaint's issuance, Respondent's two California operationsreceivedmore than $50,000 from sales or servicesrendered to other firms within California, includingUnited Airlines, Standard Oil of California, and ShellChemical Company; each of these latter firms, in turn,either purchased and received goods and materials,valued in excess of $50,000 annually, directly from out-of-State points, or received more than $50,000 annually,for sales or services rendered to persons located outsidethe State of California. Further, during the same period,Respondent purchased and received goods and materials631in California, valued in excess of $50,000, which hadbeen shipped directly to Respondent from out-of-Statesuppliers, or from suppliers within the State who had ob-tained such goods and materials directly from out-of-State points.During the period in question, likewise,Respondent received more than $50,000 from the sale ofgoods or services directly to out-of-State customers.Upon the complaint's jurisdictional allegations, whichare conceded to be factually correct, I find that Respond-ent is now and at all times material has been an em-ployer within the meaning of Section 2(2) of the Act, en-gaged in commerce and business activities which affectcommerce within the meaning of Section 2(6) and (7) ofthe Act, as amended. With due regard for the jurisdic-tional standards which the Board presently applies - seeSiemonsMailing Service,122 NLRB 81, and relatedcases - I find assertion of the Board's jurisdiction in thiscase warranted and necessary to effectuate statutory ob-jectives.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 93, designatedas Complainant Union within this Decision, is a labor or-ganization within the meaning of Section 2(5) of the Act,as amended, which represents certain of Respondent'semployees for collective-bargaining purposes.III.THE UNFAIR LABOR PRACTICESA. IssuesSave for certain procedural contentions proffered inRespondent's behalf- which I propose to consider shouldtheir disposition become necessary hereinafter - theseconsolidated cases present several relatively conven-tional questions regarding the scope of this Board's so-calledBernel Foamdoctrine.Bernel Foam Products Co.,Inc.,146 NLRB 1277;Irving Air Chute Company, Inc.,Marathon Division,149 NLRB 627. Specifically, deter-minations would seem to be required with respect to thefollowing matters:1.Whether various management spokesmen, follow-ing notice with respect to Complainant Union's petitionfor certification, interfered with, restrained, or coercedRespondent's Palo Alto workers through: (a) Questionsregarding their union membership, and their knowledgeof their fellow workers' union sympathies; (b) threats thatRespondent's Palo Alto facility would be closed, or thatcertain work previously done therein would be subcon-tracted, because of Complainant Union's campaign forrepresentative status; (c) statements that Respondent'sregular hours of work would be reduced, or that workerswould no longer be permitted to work overtime, becauseof their professed desire for unionization; and (d) sug-gestions, proffered I day before the scheduled consent-election date, that Respondent's management possessedinformation, presumptively gleaned through surveillance,regarding its Palo Alto workers'unionsympathies, thatRespondent's workers could create a local grievancecommittee to communicate with Respondent's manage-ment, and that certain working conditions might be im-proved should they refrain from designating ComplainantUnion their collective-bargaining representative.2.Whether Respondent's management - during aperiod between the firm's receipt of notice regarding 632DECISIONSOF NATIONALLABOR RELATIONS BOARDComplainantUnion's petition and the subsequentlyscheduled consent-election date -discriminated againstworkers within its Palo Alto facility, contrary to statutoryrequirements,by subcontracting with other firms for cer-tain work which those workers had previously done, byreducing their regular hours of work, and by deprivingthem of previously granted chances to work overtime.3.Whether Respondent's management - following thefirm's receipt of notice regarding Complainant Union'sclaim to represent Respondent's Palo Alto workers,within a unit appropriate for collective-bargaining pur-poses - refused to bargain, contrary to statutory require-ments, by (a) refusing to recognize and deal with Com-plainant Union as such workers' designated representa-tive, and (b) modifying their working terms and condi-tions,with respect to matters previously noted, uni-laterally and without giving Complainant Union an op-portunity to bargain thereon.With respect to these questions, Respondent contends:First, that General Counsel has failed tosustainany por-tion of his case by a preponderance of the credibleevidence; second, that various statements purportedlychargeable to company spokesmen should not be con-sidered, within their relevant context, violative of statuto-ry proscriptions; third, that management's course of con-duct should not, in any event, be considered a so-called"consistent and flagrant pattern of unlawful conduct" suf-ficient to warrant a Board bargaining order, under theBoard's currentBernel Foamdecisional doctrine.B.Facts1.Complainant Union's organizational campaignOn October 11, 1965, Kent Arnold, Complainant Dis-trictLodge's organizer, met with three of Respondent'smachinists, Dave Bowden, Dick Singleton, and LeonardSingleton; following a brief discussion with respect tothose steps which would be required before that organiza-tion could claim representative status at Respondent'sPalo Alto facility, the three men signed cards whichauthorizedComplainantUnion'sparentbody torepresent them for collective-bargaining purposes. Themachinists were provided with a small supply of blankdesignation cards, and were requested to have otherworkers in Respondent's employ sign them. (The recordwarrants a determination that the three men were toldtheir cards would be submitted to the Board, and thatComplainant Union would petition for a representationelection; they were further told, however, that Complain-ant Union would promptly dispatch a letter to Respond-ent's local manager, requesting recognition and offeringto prove Complainant Union's majority status through acard check.) The two Singletons did procure signeddesignation cards from other workers; by October 12,eight of Respondent's workers within the bargaininggroup previously designated had signed such cards.(Respondent, during the hearing-when requested toprovide data from which a determination could be maderegarding the number of production and maintenanceworkers on the firm's payroll on Friday, October 15,the day after Complainant Union's demand for recogni-tion was received-proffered a list containing 15 names.The record warrants a determination, however, thatthis list contained the name of one person, DonaldLawler, whom Complainant Union and General Coun-selboth would consider a supervisor. The list, fur-ther,designatedfourmen-JohnDeckard,Les-lieWise,Edmun Lawler, and Lynn Clark-clearlyshown to have been part-time workers. These fourmen - with varying periods of prior service as temporarypart-time workers in Respondent's hire - had been en-gaged for a specific job, and had all been terminated onOctober 13 or 14, respectively. They had not shared theworking conditions of Respondent's regular full-timeplant workers. When the Board's consent election, previ-ouslynoted,was subsequently held,Respondentdesignatednoneof them eligible voters. Under these cir-cumstances,General Counsel contends that DonaldLawler should be considered excluded from the workers'group with which this case is concerned because of his su-pervisory status, and that Deckard, Wise, Edmun Lawler,and Clark should be, likewise, excluded therefrom ascasual workers. SeeHaag Drug Co.,146 NLRB 798,800; cf.Recipe Foods,145 NLRB 924. With these dele-tions - which Respondent does not seriously contest,save in Donald Lawler's case - determination would bewarranted that the production and maintenance group ap-propriate for collective-barganing purposes at Respond-ent's plant-duringthe second week of October 1965,specifically-comprised nomore than 10 workers.Questions which have been herein raised by Respond-ent'scounselwith respect to Complainant Union'smajority designation, however, will be discussed later,should such discussion prove necessary, within the Deci-sion.)By the evening of October 12, Leonard Singleton hadreturned these signed cards to Complainant Union's or-ganizer.With a registered letter, dispatchedsome timethe following day, Arnold notified Respondent that Com-plainant Union represented a majority of the firm's PaloAlto production and maintenance workers; he offered toprove Complainant Union's majority status through acard check conducted by some disinterested third party.Further, Respondent was requested to recognize and bar-gainwithComplainantUnion, for the purpose ofnegotiating a collective-bargaining contract.Respondent received the letter in question on October14; Complainant Union's postal return receipt so shows.The record, however, wouldseemto warrant a deter-minationthat - for reasons not herein specified - theletter did not come to the personal attention of RobertGoforth, Respondent's Palo Alto manager, before late af-ternoon of the following day. I so find. Within a contextof concurrent developments, which will be detailedfurther herein,Respondent vouchsafed ComplainantUnion no direct reply.ShortlyafterArnold'sOctober 13 letterwasdispatched,Grand Lodge Representative Byrnes, ofComplainant Union's parent body, filed the petition forcertification previously noted. It was docketed as filed onOctober 15 by the Board'sRegionalOffice staff. Formalnotice with respect to the petition's pendency, togetherwith a copy of the documentin question,was promptlysent to Respondent's plant; the record warrants a deter-minationthat such notice was received the following day.2.Respondent's reaction to Complainant Union's peti-tiona.October 16 interrogationSome time during the morning of Saturday, October16, pursuant to directions contained within the Regional THE FLUOROCARBON COMPANYOffice's covering letter, Plant Manager Goforth posted atransmitted copy of Complainant Union's petition on theshop wall, within an area where notices to plant workersare customarily posted.He was observed by DickSingleton and Bowden, who had reported to completesome overtime work. (The wall on which Goforth postedComplainant Union's petition was one of two fixed wallswhich formed a corner within the production portion ofRespondent's plant. This corner space, which containeda desk and chair, together with several nearby metal filesand tool cabinets, was further separated from Respond-ent'sprincipal plant production floor by a wood andglass partition, less than ceiling high, which marked itsthird side. The record reveals testimonial conflict regard-ing this three-quarter enclosed space's proper and custo-mary designation. General Counsel's witnesses testifiedthat it was commonly considered Donald Lawler's "of-fice" within the plant; Plant Manager Goforth testifiedthat it was really nothing more than a storage area forblueprints,machine parts, and handtools, within whichLawler might sometimes do paperwork. The significanceof this testimonial conflict will be discussed, further,within this Decision.) While posting the petition form, orshortly thereafter, Goforth had a short conversation withboth Singleton and Bowden. Their respective testimonialrecitals regarding that conversation, however, reveal asignificant conflict, which must now be resolved.(1)General Counsel's versionSynthesized, the testimony of Dick Singleton and Bow-den would warrant a determination that Goforth - whenhe saw them returning to work from lunch - requestedthem to join him within the plant "office" where he firstasked whether they knew anything about either Complai-nant Union's request for recognition or the petition forcertification.Both denied knowledge with respect tothese matters. Goforth then asked whether they had everbelonged to any union, or if they knew of other employeeswho belonged to a union. Singleton and Bowden, so DickSingleton testified, named some workers who had be-longed, to their knowledge, but declared that none ofRespondent's workers, so far as they knew, held currentunion membership. Goforth, purportedly, declared hispersonal dislike for unions, declaring that while he was acollege student he had been required to pay dues whileholding part-time work; and further that he had been"bumped off the job" because he had refused to join theunion concerned. According to Bowden, he declared,finally, that, "Well, no G- D- union is going to come inhere," and that he would fight it all the way.(2)Respondent's versionRegarding this conversation, Plant Manager Goforthtestified thatDick Singleton and Bowden joined himvoluntarily, while he waspostingthe petition. They weretold that Respondent had received a request for recogni-tionfrom Complainant Union the previous day; that acopy of Complainant Union's NLRB petition had justbeen received; that it appeared Respondent would haveto go through a representation election, and that he knewnothingmore.Goforth conceded that he had askedSingleton and Bowden whether they knew what "this"meant, and that they had disclaimed any knowledge re-garding the matter. Respondent's plant manager - so hetestified - had then declared that Respondent felt it would633rather operate without unionization, were it given achoice, but that the firm would be willing to go ahead withan election to determine the matter. Goforth concededlyadded that when he had been a college student he had hada few "bad experiences" with unions from his personalstandpoint, and that he felt Respondent would be betteroff working without one. According to Respondent'splantmanager, some tangential remarks by Singletonclosed their conversation.(3)CredibilityquestionsBothwitnessesforGeneralCounsel testifiedforthrightly,with patent sincerity and personal con-fidence in the correctness and completeness of theirrespective recollections. Review of the record has con-vinced me, however, that their recollections were, really,somewhat divergent; such recollections, further, maywell have been colored by rationalization. For example:Dick Singleton first testified that he saw ComplainantUnion's letter to Respondent posted on the plant "officewall on October 16. During cross-examination, however,Singleton declared that the document which he had seenposted was a copy of Complainant Union's NLRB peti-tion form; then he testified that he could not be surewhether the document posted was Complainant Union'sinitial letter or a copy of its petition. When shown aphotostatic copy of Complainant Union's recognitionletter,which had previously been proffered for therecord, Singleton could not recollect having seen it. Bow-den's testimony, with respect to Respondent's posting,likewise reflected self-contradiction. First, he testifiedthat he had not seen a copy of Complainant Union's letterto Respondent; he called the posted document an NLRBcommunication and declared that it had been posted onThursday, October 14. Then he purportedly recalled thaton Saturday, October 16,' when he and Dick Singletonwerereturningfrom lunch, they observed Goforth withinthe plant "office" with someone else - never named - en-gaged in posting a second letter. When requested to recallwhat this letter said, Bowden made a try, but quickly con-fessed that he was "really very hazy" with respect to thedocument's content "because we knew what it was." Thelogic behind this purported rationale was never explained.(The physical appearance of Complainant Union's Oc-tober 13 letter, which Respondent later produced for therecord,warrants a determination - consistent withGoforth's testimony - that it was never posted.) BothSingletonand Bowden testified that Goforth hadquestioned them regarding their knowledge of mattersdisclosed within the document being posted; both re-ported that they had disclaimed knowledge with respectthereto. Only Singleton, however, went on to testify thatGoforth had then queried them regarding their past unionmembership, or the past union membership of their fellowworkers. (His further testimony that, when so queried,"we told him of the ones ... that we knew had belonged"would certainly seem to merit scepticism, particularlywhen conjoined with his further testimony that Goforth'squeries had been parried with remarks clearly, calculatedto generate a belief that Bowden and he really lacked rele-vant knowledge regarding Complainant Union's or-ganizational campaign.) Finally, Singleton's, testimonyvaried from Bowden's, regarding the substance ofGoforth's purported personal reminiscence. Singletonrecollected Goforth's dislike forunions asreportedly bot-tomed upon some union's requirement that he pay dues, 634DECISIONSOF NATIONALLABOR RELATIONS BOARDwhile in college, when hired to perform part-time work;Bowden, however, professed to recall comments byRespondent's plant manager that he had been completelydeprived of work because he "wouldn't join" the unionconcerned.Within his brief,GeneralCounsel concedes thatGoforth's personal appearance, while a witness, was "im-pressive" and that his demeanor alone would provide nobasis for rejecting his testimony. Nevertheless, the con-tention is proffered that, with due regard for the coldrecord, Goforth's recital should be considered "untrust-worthy" because his testimony, taken as a whole, failedto comport - in several respects - with clearly credibletestimonyprofferedby disinterested perspns andRespondent's own witnesses. With respect to the specificconversationnow in question, however, the plantmanager's testimonial recollections were clear cut, con-sistent,plausible.Had General Counsel's witnessesproffered substantially consistent recitals, without patentlapses of memory, my task with respect to determiningtheir credibility would concededly have been difficult.Some reference to their total testimonial presentation,compared with Goforth's total presentation - both con-sidered with due regard for the whole record - might thenhave been required. With specific reference to October16, however, Singleton and Bowden proffered testimonywhich - because of their varied recollections - fails to per-suade.Goforth's version of their conversation, I find,merits credence.b.Subsequent interrogation and threatsof reprisalOn Monday, October 18, Respondent's plant manager,so he credibly testified, telephoned Respondent's pre-sident, Peter Churm, at the firm's Anaheim, California,facility. Churm was told about Complainant Union's peti-tion; his suggestions were requested. Respondent's pre-sident told Goforth to seek advice from the Merchantsand Manufacturers Association in Los Angeles; Respond-ent'sPalo Alto manager was told that the firm hadsought help from that organization when faced with aunion campaign within its Anaheim plant. (The recordwarrants a determination that, pursuant to Churm'sdirection,GoforthdidcommunicatewithsomeMerchants and Manufacturers representative; he was ad-vised to discuss Respondent's problem with a San Fran-cisco trade group, and to retain local counsel. This, so therecord shows, he subsequently did.) Promptly thereafter,so General Counsel contends, Respondent purportedly"launched its antiunion campaign" calculated to counterand subvert Complainant Union's representation claims.Respondent's plant manager, however, does not seem,on the surface, to have played a prominent role.Testimony proffered in General Counsel's behalf - prin-cipally by Dick Singleton, Leonard Singleton, and Bow-den, previously noted - would warrant a determination,should it be found worthy of credence, that DonaldLawler, functioning as Respondent's plant foreman andproductionmanager, rather thanGoforth himself,mounted a sustained campaign reasonably calculated toforestall unionization.Since the record, with respect to Lawler's purportedstatements and conduct, reveals sharp conflict, clarity inpresentation would, once more, seem to require separatestatements for each version.(1)General Counsel's caseThe composite testimony, proffered in General Coun-sel's behalf, would warrant a determination - should it befound worthy of credit - that Lawler told Dick Singleton,sometime on October 18, and at various times thereafter:(a) That the firm's Anaheim management had been toldof developments; (b) that Respondent would not permitthe plant's unionization; and (c) that President Churmand chairman of the board, George Angle, had, indeed,said they would close the plant rather than acceptunionization.Lawler purportedly informed Singleton,further, that Respondent was cutting out overtime hours,subcontracting all work, closing the plant, shipping theplant'smachinery to Anaheim by Friday (October 22),and reducing its Palo Alto facility to a three-man opera-tion,none of whom would be production workers.Lawler, so Singleton testified, further declared that PlantManager Goforth was "madder than hell" over Complai-nant Union's campaign; the firm's "production manager"was reported to have said that Respondent's plantmanager had subcontracted a large order, which Respond-ent had just received to a competitor even though theorder in question called for work which the Palo Altofacility's employees could have performed. The followingday, October 19, Lawler purportedly repeated his priorcomment to Singleton that the firm's machinery would beshipped to Anaheim, and that the Palo Alto facility wouldbe closed. Bowden, present within hearing distance,thereupon told Lawler, so Dick Singleton testified, thathe did not believe the stockholders would permit theplant's closure; Lawler, purportedly, replied, "Do youwant to bet?" following which he repeated his statementthat the plant would be closed, and the firm's productionworkers terminated. (Dick Singleton testified that thesethreatswere repeated frequently, throughout a 2-weekperiod, up to Friday, October 29, specifically.)According to Bowden, Donald Lawler was concur-rently telling him, likewise, that Goforth had said the PaloAlto facility would be closed, and that the machinerywould be sent to Anaheim. Bowden was also told, so hetestified, that Respondent had sent various orders, callingfor work which normally would have been handled withinthe Palo Alto plant, both to Anaheim headquarters and toother San Francisco Bay Area firms. Purportedly, Lawlerhad commented, "You guys can see what you brought onyourself by bringing that union in" following his last-noted remarks. (During the October 18-23 week withinwhich these statements were purportedly made, Respond-ent's plant was visited by someone connected with an in-surance rating bureau, charged with responsibility tocheck the safety of the plant's machinery and physicalfacilities for Respondent's workmen's compensation in-surance carrier. The checker, accompanied by DonaldLawler, went from machine to machine, making notes ashe went. Respondent's management representatives, sothe record shows, proffered no explanation for thechecker's presence, or his function within the plant.General Counsel contends that Respondent's plant wor-kers had been given reason to believe, because ofLawler's prior comments, that this plant visit was relatedto their firm's program of plant closure and machineryremoval; since management representatives - though pre-sumptively cognizant of their workers' concern regardingthe prospect of plant closure - took no steps to reduce orremovewhatever fears the checker's visitmightreasonably have generated or fostered, General Counsel THE FLUOROCARBON COMPANY635contends that - through their silence - they knowinglypermitted this fortuitous circumstance to buttressLawler's repeated statements. The contention will bediscussed further, should such discussion prove neces-sary, within this Decision.) On or about October 19, soDick Singleton testified, Lawler sought to learn thenames of Complainant Union's principal plant support-ers, and queried him regarding the reason for their unionactivity.According to Leonard Singleton's testimony, Lawler,some time during the week now in question, accused himof being the "instigator" of Complainant Union's or-ganizational drive. Further, Singleton testified, he waslikewise told that Respondent planned to close its shop,crate the machinery, ship it to Anaheim, and then, "jobout" the work. When Singleton told Lawler that hethought Respondent could not lawfully do so, the latterpurportedly replied, "Well, you'll see."On about October 20, Dick Singleton complained toLawler that it was unfair for Respondent to lay off womenplant workers because they had signed union designationcards. (Respondent's payroll record shows that RoseGuarnera, one of the firm's two women workers, whohad, in fact, signed a union designation card, had been laidoff October 19 for 4 hours. General Counsel contendsthe record will support a determination that no lawfuleconomic reason justified heir layoff, since there was alarge order to be shipped on which she normally wouldhave worked, and since a further order which normallywould have kept her busy was sent to Respondent'sAnaheim plant.) Lawler, so Dick Singleton testified, didnot deny that Guarnera's challenged layoff was for sucha proscribed reason; he merely declared that her layoffhad been effectuated pursuant to Goforth's decision.At the same time, approximately, Goforth told Re-spondent's plant workers that there would be a cutbackwith respect to their regular working hours, calculatedto reduce or eliminate their overtime work. (The recordwarrants a determination that Respondent's plant mana-ger first promulgated a work schedule calculated to permitno more than 8-1/2 hours of work per day, for a 42-1/2-hour workweek. Subsequently, so the record shows, thelength of Respondent's regular workday was still furtherreduced.)Lawler purportedly told -Dick Singleton,specifically, that there would be no further overtime worksince Respondent was "farming out" some orders. WhenSingleton, according to his testimony, questioned thefinancial wisdom of such practices, Lawler declared thatRespondent could still make a profit from subcontractedwork.(2)Respondent's denial and counter presentationWhile a witness, Donald Lawler testified that his firstknowledge regardingComplainantUnion's petitionderived from his viewing the posted document on Mon-day, October 18; that he had had no prior conversationswith Respondent's plant manager regarding the matter.He categorically denied thereafter making the threateningstatements charged; further, he denied having had anyconversationswith eitherDick Singleton, LeonardSingleton, Bowden, or plant workers generally, duringwhich he had made any effort to learn the names ornumber of union supporters, or their putative reasons forsupporting Complainant Union herein. He specificallydenied charging Leonard Singleton with being the "in-stigator" of Complainant Union's campaign. Though heconceded his awareness of the fact that various plantworkers had frequently discussed the pros and cons ofunionization and the prospects of company reprisal, whileon coffeebreaks and lunchtime, during the several weekswhich directly followed Goforth's posting of Complai-nant Union's petition, Lawler testified that his participa-tion in conversations deriving from such discussions hadbeen limited to no more than two occasions. Once, whenreturning to work following a morning coffeebreak, so hetestified, he had been asked, by some one of severalworkers still drinking coffee, to comment regarding thepossibility that Respondent would crate its machinery,ship it to Anaheim, and close its Palo Alto facility.Lawler had merely replied-so he testified-that he"wouldn't blame" the firm's management, should they doso. On another occasion, which Lawler placed at the closeof the day on Friday, October 22, Dave Bowden, so hetestified, had asked him, with two other workers present,whether they should come to work the Monday following.When Lawler supposedly replied, "As far as I know.[W jhy?" he was told, "We have heard everything isgoing to be crated up and shipped to Anaheim." He hadreferred his questioner, so he said, to Respondent's plantmanager. (Beyond this proffered testimony, Respondentcontends: (1) that Lawler was not a supervisor; (2) thatmanagement, whether or not he was a supervisor, cannotbe held legally responsible for his statements; and (3) thatwhatever statements he may have made, violative ofstatutory requirements, were disavowed promptly, whenPlant Manager Goforth heard of them. These contentionswill be discussed, further, within this Decision.)Respondent's plant manager did not deny the declara-tion charged to him, that Respondent's regular workhours would be reduced, concurrently with a reduction ofovertime work. Nor did he deny that - for a period of timefollowing Respondent's receipt of notice regarding Com-plainantUnion's petition - overtime work was almostcompletely eliminated, and compensable time for plantworkers substantially reduced. Goforth contended, mere-ly, that his conceded pronouncements in this connectionwere dictated by Respondent's lack of work sufficient tokeep the firm's Palo Alto facility busy with overtimework; further he testified that this justification for hisseveral pronouncements - successively directed to vari-ous segments of Respondent's plant crew - was men-tioned when those pronouncements were made.(3)Credibility questionsWith matters in this posture, we confront, for thesecond time, some serious credibility questions. Theirresolution has been fraught with considerable difficulty.Determinations by triers of fact, with respect to credibili-ty,must necessarily rest upon their considered judgmentwith respect to more than one factor within the casepresented for decision. SeeCasa Grande Cotton Oil Mill,110 NLRB 1834, 1845-46, for some general discussion.Still,with relevant factors in mind - so far as they may berevealed within a particular record - honest dispositionswith respect to credibility problems cannot be facilelyreached. However dispassionate triers of fact may wishto be, and however carefully they may try to discoverwhat really happened, they cannot consider themselvesdivinely ordained to pronounce the truth. Their deter-minations, so my colleague, Trial Examiner Leedom, hasput it, merely "stand in" for the facts. Reasonable menmay, therefore, differ, both with respect to particular 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredibility resolutions, and with respect to determinationsas to where the testimonial preponderance lies. Triers offact can but use their best judgment.The present record, considered in totality, constrainsme to conclude - somewhat diffidently, perhaps, but withrequisite finality, nevertheless - that General Counsel'spresentation, with respect to this portion of his case, willnot support his factual contentions.Statutory requirements, buttressed with judicial con-currence, require the Board's Trial Examiners to detailnot only their factual findings and conclusions, butlikewise their reasons for reaching such findings and con-clusions. General Counsel and Respondent herein, there-fore, both have a right to know the thought processeswhich have dictated my disposition of some patent recordcontradictions. So far as they can be specified, some ofthe factors which have molded my judgment may bedetailed as follows:(a)General Counsel contends that Donald Lawler,considered a member of Respondent's supervisoryhierachy for present purposes merely, revealed a patentdesire to testify consistently with Respondent's presumedinterest, rather than truthfully; he (General Counsel)would have me reach this conclusioninter alia,becauseLawler had to be reminded, frequently, to raise his voiceso that he could be heard. This may have been true.Credibility determinations, however, should not be basedmerely upon some "rule of thumb" deduction that wit-nesseswho speak with diffidence necessarily do sobecause of guilty knowledge that their testimony reflectssomething less than the truth. Lawler, concededly a well-qualified, perhaps even a gifted, machinist, did not strikeme as restrained by feelings of guilt; rather, he seemedsomewhat soft spoken and reticent when required to dealwith or discuss matters not really within the sphere of histechnical competence. Persons so disposed, within myview, would hardly have been "likely" themselves tocommence or maintain a vigorous antiunion campaignwithout some prior suggestion, or guidance from superi-ors.Nothing in the present record, however, would war-rant a definitive determination that Lawler's purportedthreats of plant closure either paralleled, or derived from,comparable statements or conduct chargeable to Re-spondent's higher management.(b)Plant Manager Goforth, generally, presented a wit-ness chair picture of balance, relative sophistication, andself-control. Though I find it conceivable, certainly, thathe may have been rendered "madder than hell" whenconfronted with Complainant Union's petition, nothingin the record beyond mere suspicion will support a factualdetermination that he gave Lawler permission ordirection - verbally, or through the power of example - tocounterattackwith threats of reprisal.The plantmanager's testimony, proffered without contradiction,and not inherently lacking in persuasive power, revealsthat, when notified of Complainant Union's petition, hepromptly sought to confer with superiors. PresidentChurm advised him to seek knowledgeable help; he did sowithout undue delay and was referred to legal counsel.People who propose to proceed thus responsibly, whenconfronted with challenging situations, would hardly belikely to compromise themselves by concurrently sanc-tioning or validating reckless pronouncements or reflex-ive conduct bottomed upon their so-called "gut" reac-tions.(c)In short, Goforth's disciplined reaction to Com-plainant Union's petition for certification persuades me,with due regard for the logic of probability, that he wouldnot have been likely to sanction a counter campaign bot-tomedlargelyupon blatant threats. And Lawler, so far asI can tell - with due regard for both his witness chairdemeanor and his testimony's general tenor - would nothave been likely to mount such a campaign withoutGoforth's direction or guidance.(d)Further,General Counsel's presentation wouldsupport a determination that Lawler's purported cam-paign of threats had been directed to his fellow jour-neymen machinists, Dick Singleton, Leonard Singleton,and Bowden, solely. Nothing in the record, beyond meresuspicion, would warrant a finding that such threats hadbeen voiced before other plant workers. General Counselpresented but one more worker witness; this witness,Richard Anderson, testified definitively, however, thatLawler had made no prophecies of plant closure, orthreats that work would be subcontracted, to him directlyor within his presence. (To the contrary, Andersondeclared that he had heard definitive forecasts withrespect to plant closure, rather, from Dave Bowden andboth Singletons; they had charged Donald Lawler withresponsibility for making statements in that regard. An-derson testified, during cross-examination, that he hadheard Respondent's journeymen machinists make suchstatements several times.)Had Lawler, really, beendetermined to forestall Complainant Union's majoritydesignation,with blatant threats of plant closure, hewould hardly have been likely to limit such comments tothree fellow journeymen. Their testimony, should it beconsidered credible, would support a determination thatthey had received his several dire forecasts with scepti-cism. Surely, a determined prophet of doom, confrontedwith disbelief,would have sought more suggestiblelisteners.General Counsel, however, did not, perhapscould not, proffer testimony that Respondent's lesserskilled production and maintenance workers, generally,were directly threatened; the record's silence in thisrespect has contributed to my determination that thetestimony of Dick Singleton, Leonard Singleton, andBowden, with respect to the matter now in question, can-not realistically be considered persuasive.(e)General Counsel's witnesses proffered testimonythatLawler,when prognosticating plant closure,designated Friday, October 22, as the facility's final day.Nothing, however, happened.Without some recordjustification for a determination that Respondent had,really, taken steps looking toward a shutdown for its PaloAlto facility, within 1 week following the firm's receipt ofnoticewith respect to Complainant Union's petition,General Counsel's presentation in this respect strainscredulity; I find it difficult to believe that Lawler wouldhave publicly professed personal knowledge regarding adefinitely set, not too distant, date for plant closure, whilenecessarily aware that such a date's passage, withoutevent,would clearly reveal him to be a prophet notworthy of honour.(f)Respondent's further presentation with respect tocertain subsequent developments - proffered withoutrecord contradiction - likewise tends to generate doubtsregardingGeneralCounsel'scase.PlantManagerGoforth's testimony, given with documentary support,warrants a determination that, on Sunday, November 14,followingRespondent's concurrence with the consentelection stipulation previously noted, both Singletons andBowden sought a conference at Goforth's home, duringwhich they first detailed various plant grievances, and THE FLUOROCARBON COMPANY637finallymentioned,inter alia,Lawler's purported threatsof plant closure and discharge. Respondent's plantmanager, so his testimony shows, first requested details,but none were provided. Then, Goforth professed doubtthat Lawler had really made the statements charged; hedid promise to check the various complaints made, in-cluding Lawler's purported statements, but categoricallydeclared, then and there, that Respondent had no planswhatever to close its Palo Alto facility, despite any state-ments Lawler may have made. (On November 19,thereafter,Goforth posted a bulletin - so the recordshows - wherein Respondent's workers were reassuredthat the firm"will notclose this plant or takeanyreprisalsagainst any employees" because of their union activity,or because they might vote for union representation.Respondent denied any purpose to "make any threats orpromises" calculated to induce workers to vote for oragainst unionization. The workers were told, further, thatLawler did not speak for Respondent's management,which disclaimed responsibility for his views. The bul-letin declared, "We specificallydisavowanything whichMr. Lawler said, or may have said, indicating, or suggest-ing, directly or indirectly, that the management of thisCompany would close the plant or take any reprisalsagainst any employees because of their union activity."[Emphasis supplied.])When previously proffered asGeneral Counsel's witnesses, neither Dick Singleton,Leonard Singleton, nor Bowden had testified regardingany November conference with Plant Manager Goforth,or Respondent's subsequent "disavowal" bulletin. Norwere they questioned, during cross-examination, withrespect to these matters. Following Respondent's defen-sive presentation, however, they were not recalled forrebuttal.With matters in this posture, then, two possibleconclusions might be considered warranted: (1) Respond-ent's defensive presentation may have taken GeneralCounsel by surprise. If so, then the presumptive failure ofboth Singletons and Bowden to mention their Novemberconference and Plant Manager Goforth's reaction previ-ously - when they were queried during the Regional Of-fice's precomplaint investigation - would surely warrantpresent doubts with respect to their reliability; (2)General Counsel may have been completely knowledgea-ble with respect to the matter in question, but may havechosen to refrain from anticipating Respondent's defense,while reserving for possible rebuttal the testimony whichhis three witnesses could have given. If so, his sub-sequent failure to proffer such rebuttal testimony wouldclearly seem to warrant a determination that Respond-ent'sdefensivepresentation,noted,substantiallymatched the factual recollection of General Counsel'switnesses, jointly and severally.Goforth's testimony,therefore - with respect to the November conference inquestion - may be taken as true. His prompt disclaimer ofknowledge regarding Lawler's purported statements, cou-pled with his declared readiness to disavow such state-ments should he find they were made, though clearly self-serving, does provide somepost hoccollateral support fora determination that Lawler's purported threats werenever really made, let alone sanctioned; Goforth wouldhardly have been quite so quick to cut the ground fromunder a trusted subordinate, if that subordinate had, to hisknowledge, been making statements consistent with com-pany policy.(g)Reference has been made to Richard Anderson'stestimony that Dick Singleton, Leonard Singleton, andBowden had made repeated public references to DonaldLawler's purported forecasts regarding plant closure. An-derson's testimony in this respect which I credit,dovetailswith that which Lawler provided. I find itstrange that Complainant Union's principal protagonistswithin Respondent's plant would, seemingly, have madeit their business to disseminate or publicize purportedstatements reasonably calculated to dampen prounionsentiment. Though reluctant to conclude that Respond-ent's three journeymen machinists were committed tosome calculated ploy - whereby their fellow workerscould, for some reason, be persuaded that firm manage-ment was desperately trying to forestall plant unioniza-tion - I find their course of conduct markedly divergentfrom conventional patterns of prounion behavior. Such adeparture from customary norms, certainly, might wellwarrant some "suspicion" that Dick Singleton, LeonardSingleton, and Bowden had deliberately charged DonaldLawler with responsibility for particular threats, withoutfactual justification, so that, like strawmen, such pur-ported threats could be subsequently demolished.(h)General Counsel would have me discredit PlantManager Goforth's testimony, further, save where itreflects some declaration against Respondent's interest.The suggestion is proffered that Goforth's purportedrecollections, regarding certain specified matters, revealpatent self-contradiction; further, reference is made tocertain purported testimonial contradictions proffered byseveral of Respondent's witnesses. Since the plantmanager's declarations, with respect to several furtherquestions raised within the complaint, may well be cru-cial, some consideration of General Counsel's challengewith respect to his credibility would seem required. Therecord, however, fails to persuade me - when reviewed intotality- that Goforth's testimony, with respect tomaterial matters, should be considered substantially com-promised. (In his brief, General Counsel has cited onepurported self-contradictionbyRespondent'splantmanager, within his testimony regarding a conversationwith one particular local subcontractor, Foster, whosetestimony will be reviewed, further, within this Decision;considered within their total context, however, Goforth'srecitals in this regard do not, really, reveal self-contradic-tion.Purportedly divergent testimony, proffered byRespondent's plant manager and the firm's apprenticemachinist, Richard Anderson, with respect to whetherGoforth had "known" Anderson before the latter startedwork, seems to reflect nothing more than semanticquibbling;Anderson testified that he had not knownGoforth before he started work, though he had con-cededly seen Respondent's plant manager, while Goforthpurportedly recollected that he had "met" Andersonpreviously, but declared that he had not really had "muchopportunity to talk" with him. This testimonial diver-gence, within my view, may be dismissed as without sig-nificance.General Counsel, further, has cited testimonyby Goforth that Donald Lawler did not recommend hisbrother,Edmun Lawler, for part-time hire; Lawler'stestimony seemingly reflects a concession that he did"recommend" his brother's hire. Their purportedly diver-gent testimony in this respect, however, reflects nothingmore, within my view, than their differing views withrespect to the proper connotations of the word "recom-mend" when confronted with questions. Reference ismade, within General Counsel's brief, to Goforth'stestimony that Respondent subcontracted some workbecause it had no Palo Alto facilities for such work;GeneralCounsel contends that Lawler's testimony 638DECISIONSOF NATIONALLABOR RELATIONS BOARDreflects a direct contradiction. My record review, how-ever, has persuaded me that Lawler's purported con-tradictionwas qualified;though he testified - whenquestioned with regard to work subcontracted with a par-ticular subcontractor-that"all the work"sent out"could" have been done by Respondent's Palo Altoworkers, he further stated that, "it would be much easierto send it out" sometimes. When queried whether anywork "farmed out" during October-November 1965 waswork which had been done previously by Respondent'sPalo Alto workers, Lawler conceded that he did not reallyknow, but that he did not "think" such work had beensubcontracted.With matters in this posture, Lawler'spurported contradiction of Respondent's plant managercan hardly be considered direct;no real justification forchallenging Goforth's credibility can, within my view, befound therein.)My record review does show-consistentlywithGeneral Counsel's contention-that some testimonyproffered by Respondent'sPresident Churm did con-tradictGoforth's recollection, with respect to certaincomments puportedly made by Churm during a preelec-tion speech.Further,Respondent'splantmanager didtestify,categorically, thatRespondent's subcontractswith Bay Area firms wereallmemorializedwithin thefirm's "purchase order"records, and that Respondent,throughout the period with which this case is concerned,had let no subcontracts verbally; this testimony, so therecord conclusively shows, was not consistent with fact.Due consideration,however,has convinced me that thesepatent lapses merely reflect Goforth's possible over-sights, or particularized witness chair failures of recollec-tion, rather than a pattern of deliberate mendacity or con-ceivably suspect"zeal" directed single mindedly towarda denial of Respondent's participation in proscribed con-duct.GeneralCounsel'scontention,therefore, thatGoforth's testimony should be discredited, generally,save where it reflects some declaration against Respond-ent's interest, lacks persuasive weight.With matters in this posture, General Counsel's severalSection 8(a)(1) contentions,particularly those set forthwithin paragraph VI, subparagraphs (c), (d), (e), and (f)within his complaint,must be rejected;theyhave not,within my view, been sustained by credible testimony.c.Reductionof working hoursGeneral Counsel furthercontendsthat, whether or notPlantManager GoforthtoldRespondent's workers thattheir hours of work would be changed, and that theywould no longer be permitted to work overtime hours,because of their union activity,he did,indeed,reduceregular hours and deprive Palo Alto production and main-tenance workers of previously routine overtime work op-portunities,because they had selected ComplainantUnion as their collective-bargaining representative.The record does show, consistently with GeneralCounsel's contention,that regular hours of work for someof Respondent's Palo Alto workers were significantlyreduced followingGoforth's receipt of notice withrespect to Complainant Union's petition.On Tuesday,October 19, Respondent's machinists were told that theirworking day would be limited to 8-1/2 hours, for a 42.50-hour workweek. And, subsequently, their regular work-ing hours were still further reduced. Respondent's payrollrecord - for a period which began 1 month before Com-plainant Union's petition,and terminated some 8 weeksfollowing the consent-election date previously noted -does reveal some significant fluctuations.The relevantrecord may be summarized as follows:Weeks Ending 9/18 - 10/16 (Five Weeks)NameClassificationTotal HoursAverage Weekly HoursD.BowdenMachinist292.5058.50D.SingletonMachinist284.0056.80L.SingletonMachinist273.5054. 70R.AndersonApprentice145.0036.25M.MabieApprentice192.0038.40J.CastellSpray Coater240. 0048.00J.KillingsworthGasket Cutter148.5029.70C.EasonProduction Worker203.0040.60R.GuarneraProduction Worker158.5039.63D.WallenShipping and229.0045.80Receiving* Divided by number of weeks worked as shown in brackets.WeeksEnding 10/23 - 12/4 (Seven Weeks)NameClassificationTotalours°verage Weekly HoursD.BowdenMachinist278.501/37.79D.SingletonMachinist230.00M38.33L.SingletonMachinist72.0036.00J.TrujilloMachinist237.0079739.50D.SkaggsMachinist109.00T3/' *36.33R.AndersonApprentice272.0038.86M.MabieApprentice265.5037.93J.CastellSpray Coater282.0077740,30J.KillingsworthGasket Cutter214.0030.60C.EasonProduction Worker272.0038.86R.GuarneraProduction Worker262.0037.43D.WallenShipping and286.50Does40.93ReceivingDivided by number of weeks worked as shown in brackets.o ° 5 hours paid at overtime rate.e o 0 9 hours paid at overtime rate. THE FLUOROCARBON COMPANY639Within the 8-week period which followed the full work-week within which the consent election was held Re-spondent had some labor turnover; company payroll rec-ords for this period, therefore, cannot be considered com-pletely comparable with those previously summarized.For whatever worth such data may have, however, somereferences thereto should be made.Following the week which ended Saturday, December4, 1965, both Singletons resigned. D. Skaggs, machinist,who had worked for 2 weeks before the consent-electionweek, following his hire during the week which endedNovember 20, likewise quit. Following the next work-week which ended Saturday, December 11, machinist D.Bowden left; the services of M. Mabie, apprenticemachinist,and J.Killingsworth, gasket cutter,werelikewise, for various reasons not here relevant, ter-minated. (During the week which ended Saturday,December 18, shown on Respondent's payroll record asthe week ending December 20, three new names ap-peared on Respondent's payroll; the record is silent, how-ever, with respect to precisely whom they replaced.)During the week which ended December 11, Respond-ent's two remaining machinists, Bowden and Trujillo,did work 50 and 53 hours, respectively; their work hourswithin the preceding December 4 week had totaled nomore than 40 hours each. Significant jumps in total hoursworked were likewise registered, during the December11workweek, by R. Anderson, apprentice machinist; J.Castell, spray coater; J. Killingsworth, gasket cutter; andD. Wallen, shipping and receiving clerk. Eason and Guar-nera,production workers, recorded 40 hours, with nochange from their previous week; M. Mabie, apprenticemachinist, worked slightly fewer hours. For the 8-weekperiod which ended January 29, 1966, now under con-sideration,without regard for the Christmas and NewYear's holiday weeks which could not be consideredrepresentative, machinist Trujillo averaged 8.58 hours ofovertime per week; R. Anderson, apprentice machinist,averaged 4.33 hours; J. Castell, spray coater, averaged11.83 overtime hours per week; Eason and Guarnera,production workers, merely averaged 1.33 hours. DavidWallen,Respondent's shipping and receiving clerk,averaged 10.42 hours of overtime work per week.Respondent's payroll record, within this 8-week period,lists six additional workers with varying periods of ser-vice. Some of them seem to have done overtime workwithin several weeks; the recordis silent,however, withrespect to their precise job tasks.With matters in this posture, certain factual determina-tionswould seem to be warranted. During the 7-weekperiod between the filing of Complainant Union's petitionand the consent-election date, Respondent's three jour-neymen machinists do seem to have suffered a significantdiminution of average weekly hours worked. (Withrespect to Leonard Singleton, the record does show 44hours worked during the week which ended October 23.Thereafter, for a period of 5 weeks, however, Singletonwas not working due to illness. He did not return toRespondent's plant until the week within which the con-sent election was held; then he worked 28 hours, prior tohis resignation, previously noted. Trujillo, hired withinthis period, began work during the first full week ofLeonard Singleton's illness;determination would seem tobe warranted that he was hired as Singleton's replace-ment. Skaggs, hired within the last 3 weeks of the periodnow under consideration, worked less than 40 hours dur-ing each of these weeks, but was paid for 5 hours, within1week, at Respondent's overtime rate.) The remainderof Respondent's production crew - with R. Anderson, ap-prenticemachinist, and J. Killingsworth, gasket cutter,the sole exceptions - suffered lesser reductions in work-ing time.General Counsel argues that Respondent, during thisperiod, denied Palo Alto workers their previously routineovertime work opportunities because of their presump-tive desire for union representation. Within his brief, byway of support, General Counsel proffers two subsidiarycontentions: First, that Respondent's reduction of plantworking hours represented the "direct implementation"of various threats previously made by Donald Lawler andRespondent's plant manager. Secondly, that Respond-ent'smotive for thus reducing working hours maylikewise be deduced from the demonstrable fact thathourswere cut "immediately" following Goforth'sreceipt of Board notice with respect to ComplainantUnion's petition. Previously within this decision, how-ever,General Counsel's presentation, with respect toRespondent's purported "threats" voiced contemporane-ously with the plant's reduction of regular working time,has been found deficient. This leaves him, with respect tothe matter now under consideration, dependent merelyupon Respondent's purportedly questionable "timing"when working hours were reduced. Certainly, PlantManager Goforth's severalpronouncementswith respectto plant hours do seem peculiarly calculated, because oftheir timing, to generate suspicion regarding their motiva-tion.Were the record, therefore, otherwise silent - withrespect toRespondent's purported justification forreduced overtime work - this factor, solely, might con-ceivably suffice to carry the day for General Counsel'scontention. Respondent's witnesses have proffered credi-ble, noncontradicted testimony, however, which wouldwarrant a countervailing determination that the Palo Altofacility'sworkloadwas sufficiently reduced, conin-cidentally, to justify the regular hours reduction. PlantManager Goforth testified, without contradiction, that asubstantial "work order" had just been completed, andthat plant backlog had declined. The record reflects cor-roboration.During the 2-week period which precededOctober 16, four part-time workers in Respondent's hire- Edmun Lawler, John Deckard, Lynn Clark, and LeslieWise - had worked a total of 144 hours. Deckard andLawler were laid off Wednesday, October 13; Clark andWise ceased work the next day. Plant Manager Goforth'stestimony warrants a determination that these men wereterminated because work on the project which hadrequired their services was then complete. (Respondent'splant manager testified, credibly and without contradic-tion, that the firm had received a large order from LinkOrdnance between September 22 and 24; that the orderhad called for considerable material which the firm'sAnaheim plant had to provide, and much close tolerancework; that work had started October 1; and that the lastfabrication required had been completed October 14.Thereafter Respondent merely required the services of itsproduction workers, apprentices, and shipping clerk, toprepare the order for shipment.)Further, General Counsel's witness, David Bowden,testified,inter alia,that,Donald Lawler had told him,during a conversation within this period that completionof Respondent's then current work backlog would requiresome 470 man hours. Since Respondent's production andshipping crew - exclusive of part-time workers andDonald Lawler himself - then compassed no more than 640DECISIONSOF NATIONALLABOR RELATIONS BOARD10 workers, such a backlog would require little more than1week's work. For most manufacturing or processingplants, Iweek'swork in progress backlog wouldrepresent a disturbingly low figure.Dispassionately considered, these testimonial tidbits,certainly, provide little more than a modicum of supportfor Respondent's contention that plant working hourswere reduced, during the week which ended October 23,for business reasons. Since General Counsel, however,has proffered nothing more than grounds for surmise withrespect to Respondent's motivation, bottomed upon pur-portedly questionable "timing" chargeable to Respond-ent's plant manager, due regard for the record, con-sidered in totality, constrainsme to conclude thatGeneral Counsel's case, with respect to the matter nowunder consideration, has been successfully countered.(Within his brief, General Counsel concedes that Re-spondent had previously terminated the four "casual"workers who were no longer needed because they hadcompleted their work on the firm's special project, butcontends that "this" had no bearing on the workloadof Respondent's regular workers. No record supportfor this suggestion, however, can be found. Further,GeneralCounsel contends that following Complain-antUnion's failure to win representative status Re-spondent immediately reinstated overtime work. Therecord does show that, within the first full workweekfollowingComplainantUnion's election loss, Bow-den and Trujillo, machinists, worked substantial over-timehours.Conceivably,however, such overtimework may have been required to make up for the work-timeRespondent lost, contemporaneously, throughthe resignation of Skaggs and both Singletons. Respond-ent's gasket cutter, spray coater, and shipping andreceiving clerk likewise did work a significant number ofovertime hours during the week in question. Though suf-ficient, certainly, to generate suspicion, this particular cir-cumstance,withinmy view, cannot alone build theevidentiary preponderance required to sustain GeneralCounsel's contention.) In short, the present record, con-sidered in totality, does contain "credible evidence thatlawful business reasons" justified Respondent's reducedworking hours, reasonably calculated to overcomeGeneral Counsel'sprima faciecase, which I have foundbottomed upon nothing more than Goforth's questionable"timing"when his decision to cut back hours wasproclaimed.d.Subcontracts(1)The issuesGeneral Counsel contends, however, that Respond-ent'smanagement was able to reduce required overtimework for workers within its Palo Alto facility, deliberate-ly, through subcontracting work which they would nor-mally have done. Specifically, within his brief, GeneralCounsel has declared:It is undisputed that Respondent has traditionallysubcontracted work. However, t1' past practice isnot a defense to the subcontracting of work whichemployees normally would have done but for theirunion activities.And Respondent did subcontractadditionalwork for that unlawful reason.Withrespect to this contention, probably the heart ofGeneral Counsel's case, considerable testimony anddocumentary material was proffered for the record.Respondent's purchase order records, produced pur-suant to subpena, which purportedly reflected what-ever subcontractsplant managementhad negotiatedor placed, were challengedas lessthan complete.Recordsupplementationcalculated to providefurther data with respect to such "outside fabrica-tion" work within the period with whichthis case isconcerned was, however, finally provided.Considered in totality, the documentary and testimoni-al record with respect to Respondent's subcontract prac-ticesdoes provide a somewhat confused picture. Certainfactual conclusions, however, wouldseemwarranted.Since late 1963, so Goforth's credible and noncon-tradicted testimony shows, Respondent's Palo Alto planthas, frequently, let contracts for so-called "outside" fabri-cationwork. Such contracts have been negotiated,primarily, for one of four reasons:1.Respondent'smanagementbelieved that, for vari-ous reasons,the work required to fill their customer'sorder could not be timely completed within the Palo Altofacility, before theircustomer's requested delivery date.2.While the work required could be completedquickly enough within Respondent's Palo Alto plant,someother firm could do it cheaper.3.The Palo Alto facility currently lacked the propertools or machinery to perform the work required.4.Palo Alto personnel lacked the technical knowledgerequired to perform the work.Concededly, the volume of business done by Respond-ent with subcontractors, for these designated reasons,has fluctuated. The fluctuations have not, however, fol-lowed any setseasonal pattern.Respondent's purchaseorder records though clearly not complete, with respectto the firm's "outside" fabrication contracts, for reasonsto be noted, do reveal comparative monthly variations insubcontracting, for 1965's last 9 months; they show thefollowing:April$1,137August$1,223May443*September3,616June1,647October535July1,053November2,311December $442* Corrected figure. The compilation found in therecord is based upon a mistaken adding machinetape.The figure for September 1965 compasses a single $2,841subcontract; without that, Respondent would have shownbut $775 worth of subcontracts for the month.Basing his position, substantially, upon this compila-tion,General Counsel contends that the dollar worth ofRespondent'svarioussubcontractsplacedduringNovember 1965 specifically - following the filing ofComplainant Union's petition - was approximately fourtimes greater than the dollar worth of company subcon-tracts shown as placed within the months immediatelypreceding and following, and double the dollar volumefigures shown for July and August, previously.With due regard, however, for the record considered intotality,post hoc, propter hocconclusions, bottomedmerely upon demonstrable proof that Respondent placeda greater dollar volume of subcontracts with "outside"fabricators following hard upon Complainant Union'spetition, would be simplistic. Respondent's presentation,primarily through Plant Manager Goforth's testimony,does reflect a conglomerate of proffered business reasons THE FLUOROCARBON COMPANY641for practically every subcontract, placed between Oc-tober 18andNovember 30 specifically, noted ordiscussed within the present record. The validity of thesepurportedjustifications for challenged conduct must bedetermined.clearly, before any conclusion consistentwith General Counsel's contention,previously noted, canbe considered warranted.(2)The subcontracts reviewedBetween October 18 and November 30, 1965, so therecord shows,Respondent'smanagement was responsi-ble for 18 transactions purportedly concerned with so-called "outside"fabricationwork. Seventeen of thesewerememorialized within the firm's purchase orderrecords; only one seems to have been consummated pur-suant to verbal commitments solely. (When requested toprovide summary data regarding its so-called"outsidefabrication" subcontracts,Respondent cited no morethan 10 purchase orders, within the period with which weare now concerned, which purportedly reflected suchtransactions.These compassed two October subcon-tracts,which cost the respondent firm $403, plus eightNovember subcontracts worth $2,311 together. Withinthe period now under consideration,therefore, Respon-,dent conceded $1,714 worth of relevant subcontracts.While Plant Manager Goforth held the witness chair,however, eightmore transactions - seven of themmemorialized by purchase orders-were noted anddiscussed.For present purposes, some consideration ofthese further transactions, together with those whichcompany management had previously conceded, wouldcertainly seem required.)Respondent'sfirstpurchase orders revealed by therecord,following the firm's receipt of notice with respectto Complainant Union's petition, were dated October 18;two of these were reviewed for record purposes.The first- designatedP.O. 1373, specifically -concerneda UnitedAir Lines purchase request for 400 B/U (Back Up) rings.A purchase order was written, so the record shows,directed to Respondent's Anaheim, California, plant; thatplant was requested to ship the plastic rings in questiondirectly to United Air Lines' San Francisco maintenancebase. Regarding this transaction,together with others ofsimilar nature,Respondent'splantmanager profferedcredible, noncontradicted, testimony as follows: ThatRespondent and United Air Lines have,for some time,had a so-called "blanket" contract, pursuant to whichRespondent regularly supplies desired quantities of suchB/U rings when requested; that Respondent's Palo Altofacility,though possessed of machinery capable ofproducing standard sized B/U rings, has never devoted itsmachines to large scale production runs involving suchproducts, since the firm's Anaheim plant currently con-tains a specialized department fully tooled and ready tomanufacture such rings, together with like products, usingproduction line techniques, that Respondent's Anaheimplant routinely makes bulk shipments of standard sizedrings, produced to satisfy United Air Lines' blanket con-tract, routed through the Palo Alto facility, where theyare packaged separately, sealed, marked, and forwardedto Respondent's customer; that United Air Lines, some-time during August or September 1965 specifically,changeditsB/U ring specifications; that, since then, thiscustomer has presented numerous "special rush"requests for such rings, beyond its so-called blanket con-tract requirements, which it wished shipped in bulkwithout separate packaging; that such "special rush"requests,when satisfied from Respondent's Anaheimproduction runs or warehouse stock, have been routinelyshipped directly, without being forwarded through thefirm's Palo Alto facility. Respondent's management, soGoforth testified, does not consider that these "specialrush" shipments really reflect "outside" fabrication re-lated to Palo Alto's work in progress, since they are notconcerned with company sales stock which the firm'sPaloAlto facility would conventionally produce. Theshipment of these B/U rings directly to Respondent'scustomer, so the record shows, would merely bypass onePaloAlto production worker, Catherine Eason, whoregularly packages such rings separately, seals them, andmarks them when they are supplied pursuant to UnitedAir Lines' blanket contract.Within the period with which we are concerned,Respondent'sPaloAltomanagement concededlydispatched several purchase orders covering B/U ringsfor United's maintenance base to Anaheim; most of theserequired direct shipment (Purchase orders calling fordirect shipments were written, so the record shows, onOctober 19 (P.O. 1384), and October 27 (P.O. 1427).Concurrently,twomorepurchaseordersweredispatched, pursuant to United Air Lines' blanket con-tract; these called for B/U rings which were to be routedthrough the firm's Palo Alto plant for separate packagingprior to shipment. Such orders were written and for-warded on October 25 (P.O. 1406), and November I(P.O. 1430).)Duringcross-examination,GeneralCounselquestioned Plant Manager Goforth regarding P.O. 1381,likewisewrittenOctober 18 and dispatched to PorterSeal; the order seemingly covered a product, specifically"0" rings, which Respondent's Palo Alto facility couldproduce.Goforth credibly testified, however, that theparticular rings requested were rubber rings, whichRespondent neither processed nor machined.On October 19 Respondent placed a purchase order(P O. 1388) with R. J. Foster, proprietor of a nearby con-tractmachine shop, the order called for 12 nylon tips(pulleys) for a designated customer.While a witnessGoforth conceded that Respondent's Palo Alto plant hadmachinery which could have been used to produce thesepulleys; he declared, however, that Foster had previouslyproduced the parts in question, pursuant to purchaseorder,more cheaply than Respondent could haveproduced them. (Respondent's previous subcontract forthis work (P.O. 9510, March 26, 1965) had called for 36pieces.)The plant manager's testimony in this respectwas corroborated by Foster, who recalled that DonaldLawler, following his completion of Respondent's March26 order, had requested him to retain the tools and fix-tures which he had used, since the purchase would be re-peated.The next subcontract reviewed for the record waspresumably, another subcontract with Foster, verballynegotiated sometime before the period with which we areconcerned and substantially completed before Complai-nant Union's petition was filed, Foster's bill for the work,however, shows an October 21 date. With respect to thismatter, testimony proffered by both Goforth and Foster,when synthesized, reveals:ThatRespondent hadreceived an order from Philco Corporation which com-passed,inter alia,certain parts designated,alternatively,as filter barriers or "waveguide" parts; that PlantManager Goforth had first, back on July 6, 1965, specifi- 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDcally, subcontracted the production of these parts withAmerican Polytherm, a Sacramento firm; that the firm inquestion had met with several difficulties; that Respond-ent had thereafter, following verbal negotiations, givenFoster a so-called "trial" order sometime during August1965, for two pieces; that Foster had successfullymachined both pieces, for which Respondent had beenbilledAugust 30; that subsequently, sometime early inSeptember, Foster had received a verbalorder covering49 further pieces; that these were machined and deliveredtoRespondent in several small lots, on various datesbetween September 11 and October 18; that Goforth,personally, visited Foster's shop on October 18 to pickup the last few pieces; that Foster's subsequent October21 bill for the project reflected $648.96 total charges; butthat Respondent's manager subsequently protested thesecharges and proffered $475.50 in full settlement. Thistransaction, though presumably completed within theperiod with which we are presently concerned, clearlyderived from prior negotiations bottomed solely uponbusiness considerations.On October 26 Respondent wrote P.O. 1405 to JohnSutter, properietor of another contract machine shop;Respondent's order called for 768 teflon bushings. Whenquerried with respect to this "outside" fabrication pro-ject,Goforth declared that subcontracting was soughtbecause the project was relatively large, and because thepieces involved could not be machined convenientlywithinRespondent'sPaloAlto plant. (Specifically,Respondent's plant manager testified that the bushingsrequired had to be machined for subsequent bonding tostainlesssteelbushing retainers, for a designatedcustomer, Jeffry Manufacturing Company; he stated thatRespondent's lathes could not have produced bushingswith the required outside diameter dimension, save withconsiderable material loss.) While a witness, Sutter sub-stantially corroborated Goforth's testimony. Followinghis brief description of Respondent's bushing require-ments, coupled with references to the plastic materialwhich the firm provided, Sutter confided that he, too, hadfound himself constrained to cut the material very care-fully, to minimize waste, but that he had been able to doso. According to Sutter, this was his first project receivedfrom Respondent which had not been solicited. DonaldLawler had telephoned him October 24 or 25, with amessage that Respondent needed these bushings quickly;Sutter had been told that Respondent could not possiblyperform the required machine work within its Palo Altofacility, since the plant did a lot of short projects andcould not afford to tie up machinery and tools for longproduction runs. No other reason for Respondent's desireto subcontract was stated. According to Sutter's firstrecollection,Respondent's situation regarding overtimework was not discussed; the machine shop proprietor did,however, finally declare his "belief ' that Lawler hadmade some statement, never particularized, that Respond-ent's men were currently working overtime hours. WhenSutter, later, billedRespondent for this subcontract(November 28, 1965), the firm was charged for 796bushings. The machine shop proprietor testified, how-ever, thatRespondent'smanagement had verballyauthorized his production of more bushings to make upfor losses in production when the plastic bushingsmachined by him were bonded to their stainless steelretainers within Respondent's plant oven. Sutter's recol-lection in this respect, which General Counsel had sol-icited, stands without record contradiction.Respondent's purchase order record shows that P.O.1440 was drawn November 3, directed to the firm'sAnaheim plant, for 1,000 B/U rings required to fill a Vic-tor Equipment Company order. According to Goforth,Victor's order was thus referred because standard sizedB/U rings, which the Anaheim plant would already havein stock, were sought; Respondent's plant manager con-ceded that - had some nonstandard, custom-made B/Urings been sought- the firm's Palo Alto facility might wellhave machined them. On November 8, 1965, Respond-ent wrote a purchase order (P.O. 1463) for NationalVulcanized Fiber; the firm requested this subcontractorto provide a quantity of stamped washers. Plant ManagerGoforth's testimony, proffered and received without con-tradiction,warrants a determination, however, that thedesignated subcontractor's service was sought because itcould stamp washers within the tolerances whichRespondent's customer (Beckman Industries) required,which the Palo Alto facility could not do.The following day, November 9, Respondent wroteP.O. 1465, directed to Miller Gasket Company, for15,000 gaskets. The testimony of Respondent's plantmanager, proffered and received without contradiction,reveals that Respondent's Palo Alto plant had previouslytried to cut these gaskets with a punch press, but haddiscovered that the job could not be handled economi-cally.On November 10, 1965, Respondent subcon-tracted with the Chase Company (P.O. 1470) for somespray coatingwork; the record reflects Goforth'stestimony, proffered without challenge, that the particularpiece to be coated was too large for Respondent's PaloAlto plant to treat within its drying oven, following thespray coating operation.Respondent's purchase order records, further, reflecta large subcontract for Teflon "ball seats" given JohnSutter(P.O.1510)onNovember 18; substantialtestimony was proffered with respect to this project. Therecord shows that Respondent, back on August 13, hadwritten P.O. 1099 directed to Sutter, covering a smallquantity (100) of Teflon "ball seats" described asunusual, which a firm designated "Astro-Tech" required.Respondent's Palo Alto plant, so Goforth testified, didnot then possess the particular machine tool required forthis project. The plant manager declared that a radiusturning tool was needed; Sutter, so far as Respondent'smanagement knew, had the requisite tool, and could dothe work quickly, inexpensively, and accurately. While awitness,Sutterdeclared thatDonald Lawler hadtelephoned him with a request that he take the project;thereafter,he had discussed price, generally, withRespondent's office manager. Following their discussion,so Sutter testified, Respondent's P.O. 1099 had beenwritten for a test run, which the machine shop proprietorhad deemed requisite before he could give a firm pricequotation. Pursuant to Respondent's order, then, Suttermachined 100 Teflon ball seats and delivered them. Whenhiswork proved satisfactory, so the record shows,Respondent's order No. 1510, previously noted, waswritten; the subcontract called for 1092 ball seats.Sutter's testimony with respect thereto, proffered withoutcontradiction, reveals that Respondent's purchase orderrepresented a long-run project which Respondent'smanagement had discussed with him before his Augusttest run, previously noted. The machine shop proprietortestified, further, that he had been required to prepare aspecial machine tool fixture for the project. (Sutter's sub-sequent December 27 bill for the project sought payment THE FLUOROCARBON COMPANY643for 1834 ball seats produced; 929 had been machinedwith one dimension, while 905 were slightly larger. Whenqueried regarding his justification for such a billing, Suttercould not recall whether Respondent's management hadauthorized his excess production - beyond the specific1092 ball seats which Respondent's original purchaseorder had requested - through some mere verbal directionor some subsequent purchase order; he testified, how-ever, that his machine run had been extended - pursuanttoRespondent's request - to compensate for real orpotentialproduction losses.The record shows thatRespondent paid his bill as rendered.)On November 19, Respondent's management wrote apurchase order (P.O. 1516) directed to the firm'sAnaheim plant, covering 140 fluorogold slide bearing ele-ments. Plant Manager Goforth, while a witness, testifiedthat this order - which required the most costly plasticmaterial in Respondent's stock - concerned a rush projectfor Shell Oil Company; conceding that his Palo Alto plantcould have done the work required, Respondent's plantmanager nevertheless declared, credibly and without con-tradiction, that Anaheim had both machinery and materi-als ready to meet Shell's rush requirement, while the PaloAlto plant would have had to requisition the material andwait for delivery before machine production operationscould begin. The decision to refer the complete order toRespondent's Anaheim plant, therefore, was, so Goforthtestified, nothingmore than a business decision calcu-lated to satisfy the firm's customer.Substantially similar considerations seem to havemotivated Respondent's November 24 purchase order(P.O. 1530); this requisition, directed to the firm'sAnaheim plant, called for Teflon "V" rings for acustomer designated as Allied Engineering. Concedingthat Palo Alto facilities could have been used, Goforthtestified once more, credibly and without contradiction,that: (1) The customer's order called for rush delivery;and (2) the plastic material required was not currentlystocked by Palo Alto in proper sizes. Since preliminarymaterial shipments from Anaheim would necessarilyhave meant delay, Allied Engineering's entire project wasreferred there.This review, thus far, has covered Respondent'scomplete roster of subcontracts, save two, placed throughpurchase orders or verbally negotiated within the periodwithwhichwe are now concerned. Respondent'spurchase order record shows a November 12 requisition(P.O. 1481) directed to Anaheim, which covered $224worth of work. Further, Respondent's management wrotea purchase order November 30 (P.O. 1560) directed toWeichart Manufacturing Company for $66 worth of so-called "outside" fabrication. (The present record containsno data with respect to the nature of the work required,connected with these two purported transactions. So faras I can determine, however, the failure of counsel to can-vass them reflects nothing more than mere oversight orpossible trial fatigue.The record's development withrespect to Respondent's subcontract practices wassomewhat disconnected.No derogatory conclusion,prejudicial to either party, should be drawn, therefore,from the record's silence regarding these two subcon-tracts.) These projects, judged by their dollar worth sole-ly,seem to have been relatively small. Assuming,arguendo,that they may have covered work which couldhave been done within Respondent's Palo Alto facility,determination should still not be considered warrantedthat they reflect or constitute significant deviations fromRespondent's normal practice, with regard to subcon-tracting, deliberately calculated to reduce substantiallythe volume of work available for the firm's Palo Altoproduction and maintenance workers.(3)Analysis and conclusionsWith matters standing thus, Respondent takes adouble-barrelled defensive posture. First, company coun-sel points to Respondent's previously well-establishedpractice of subcontracting Palo Alto plant work to so-called"outside" fabricators for legitimate businessreasons, such as presumptive inability to handle particu-lar projects (because of equipment or "know-how" defi-ciencies), lack of time, higher probable costs, lack of spe-cialized materials, or what counsel has designated "over-all feasibility" when management considered the desira-bility of subcontracting with due regard for the completeproject's scope. (Further, Respondent's counsel has citedtestimony and documentary material which would war-rant a determination that Respondent, pursuant to policyand practice, has repeatedly referred orders received inPalo Alto, for certain standard sized stock parts andmaterials, to the firm's Anaheim, California, plant.)Relying upon these considerations, Respondent con-tends that General Counsel has failed to prove, throughthe requisite testimonial preponderance, that Respond-ent'smanagement-following its receipt of notice withrespect to Complainant Union's petition - subcontractedwork previously done by workers within the Palo Altoplant. Secondly, Respondent contends that - with due re-gard for the proven circumstances which motivated par-ticular subcontracts within the period with which we arenow concerned - no sufficient showing has been madethat Respondent's management stepped up its volume ofsubcontracts because Palo Alto plant workers hadselected or designated Complainant Union their bargain-ing representative.AnalysisThe record, within my view, persuasively supportsRespondent's position that General Counsel's presenta-tion - though sufficient to provideprima faciesupport forhis contentions - has successfully been countered.(a)Within General Counsel's brief, the contention ismade that Respondent's Palo Alto management "subcon-tractedan abnormal amount of its work" duringNovember 1965, while Complainant Union's petitionwas pending. And Respondent's purchase order recorddoes show,inter alia,that work worth $1,316 was con-cedely "subcontracted" with the firm's Anaheim plant,within the designated period. General Counsel wouldcontrast this record with that shown for August, Sep-tember, and October 1965, before Complainant Union'spetition, and December 1965, following the consent elec-tion date; during these months no comparable fabricationprojectswithin the Palo Alto plant's capability werereferred.General Counsel's consolidated figure, how-ever, derives from but three purported subcontracts(P.O's 1481, 1516, and 1530). Respondent's claimed"business" reasons for subcontracting the two biggestprojectswere fully detailed.General Counsel couldproffer no specific countervailing testimony, reasonablycalculated to persuade a trier of fact that Plant ManagerGoforth's claimed justification - with respect to each ofthese two "subcontract" referrals - reflectspost facto336-845 0 - 70 - 42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrivance. (True, within his brief General Counsel doeschallengeGoforth's credibility generally; previouslywithin this decision, however, that challenge, so far as itpurports tosuggestthat Goforth's testimony should bedisregardedcompletely,save where corroborated, hasbeenrejected.) Further, with respect to General Coun-sel's contention, Respondent'stotalsubcontract figures,previously noted, do show a significantrisefor so-called"outside" fabricationcommitmentswithin the periodwith which we are now concerned. When PlantManagerGoforth's profferedbusinessjustifications, which he sub-mitted in circumstantial detail for nearly all of these, canbe considered, however,suspicionsgeneratedwithrespect to Respondent's possibly proscribed motivationmust bediscarded.Mere temporal coincidence-the fact that Respond-ent'sreliance upon subcontracts, measured in terms ofdollar volume, grew significantly following the firm'sreceipt of notice with respect to Complainant Union'spetition - cannot, solely, sustain General Counsel's case.Yet, without testimony or documentary proof reasonablycalculated to vitiate the persuasive thrust of Goforth'srecitals, such temporal coincidenceseemsto constituteGeneral Counsel's principal reliance. (Within his brief,General Counselsuggeststhat "there may well havebeen" somesubstantial volume of further subcontracting,within the period with which we are now concerned, pur-suant to verbalnegotiations.Presumably, General Coun-selwould contend that such further subcontracts - hadtheybeenrevealed - could not have been justified byRespondent's plant manager. This suggestion, which Ipropose to consider further, rests, however, upon nothingmore than suspicion.)More particularly, General Coun-sel,within his brief, citestestimonialand documentaryproof that - between August 13 and October 13, 1965,before Complainant Union filed its petition - subcon-tractor John Sutter performed $135.34 worth of work forRespondent, pursuant to two purchase orders (P.O.'s1098 and 1099, plus two further orders presumably ver-bal.Then, General Counsel notes that Sutter, followingComplainant Union's petition, received Respondent'sP.O. 1405 for 768 Teflon bushings, and P.O. 1510 for1,092 Teflon ball seats; with respect to both subcon-tracts, Sutter did concededly produce and bill Respond-ent for greater quantitieswithout having receivedpurchase orders from companymanagement. (Within hisbrief,General Counselclaims,with respect to the firstproject noted, that Sutter testified he was told by DonaldLawler P.O. 1405 had been written because Respond-ent's Palo Alto workers were currently working over-time and Respondent was too busy to get the work done.However, leaving aside, for themoment, all questions astowhether Lawler's comments to a contractmachineshop proprietor,assumingthey were made, should beconsidered truthful, or bindingon Respondentfor presentpurposes, Sutter's recital cannot properly be construed asforthright testimony that Lawler reallymadethe state-mentcharged.WhensummonedasGeneral Counsel'switness, Sutter first testified that Donald Lawler had saidthe subcontract was given him because Respondent hadto keepitsmachinesfree to do many "small items"without "tyingup" equipmentfor long runs; whenrequested, thereafter, to state whether Lawler had men-tioned any other reason for his receipt of the purchaseorder now under consideration, the machine shopproprietor thrice responded negatively.Onlywhenthereafter prompted, with a question as to whetherLawler had "discussed" the item of overtime, did Sutterfinally proffer a positiveresponse;then he testified thatthe subject was not discussed, but that he believedLawler had mention the fact that Respondent's men wereworking overtime. Such vague testimony, belatedlyprofferedin responseto specificallyleading questions.could not sustain a factual determination that Respond-ent's plant manager, while a witness, had really mis-represented his firm's reasonfor a particular subcon-tract.)General Counsel's comment,however, that Sutterperformed $1,005.55 worth of work for Respondent dur-ing the 6-week period with which this case is primarilyconcerned - proffered to support a deduction that suchwork was really subcontracted to punish the firm's work-ers for their presumptive support of Complainant Unionherein - disregards record testimony, received withoutcontradiction, the P.O. 1405 covered a project whichRespondent's plant machinery could not handle effi-ciently, and that P.O. 1510 compassed a project withrespect to which Respondent'smanagementhad firstsought Sutter's help some 3 months previously. Sutter,himself, did testify that, with respect to these projects, heproduced more bushings and ball seats than Respondent'smanagementhad initially requisitioned; the record, how-ever, further reveals testimony that his supplementaryproduction had been authorized pursuant to legitimatebusinessconsiderations. General Counsel has profferednothing reasonably calculated to vitiate the probativeworth of Sutter's recital. (Leonard Singleton's priortestimony, proffered in response to a leading question,that Respondent's Palo Alto workers "ordinarily" pro-duced ball seats within their plant, cannot vitiate theprobative thrust of Goforth's testimony that P.O. 1510concernedsome "unusual" ball seats, production ofwhich required a radius turning tool Respondent did notthen possess. Nor can it be considered sufficient tocounteractSutter'stestimony-profferedasGen-eralCounsel's witness in rebuttal-that the purchaseorder in question covered a so-called "long run" forwhich he had been required to make a special fixture.)With matters in this posture, General Counsel's con-tention that Sutter's seeming rush of work really reflectedRespondent's purpose to subcontract tasks "previouslydone" within its Palo Alto plant, cannot be consideredsustained.(b)Within his brief, General Counsel makes much ofPlantManager Goforth's initial declarations that Re-spondent routinely memorialized its contracts for "out-side" fabrication with written purchase orders; Goforth'stestimonyin thisregard General Counsel hasdesignated"entirely" false,basinghis contention upon certain sub-sequent testimonial concessions,coupled with a stipula-tion,further testimony and documentary material whichwould fully warranta determinationthat Respondent did,indeed, place a number of subcontracts verbally. Withthis point made, General Counsel's brief continues:However, it is important to note that Respondentnever did produce at the hearingallthe documentsregarding Respondent's subcontracting.Respondentdid not produceinvoicesfrom the subcontractingfirms although requested to doso onseveral occa-sions. [Emphasissupplied.]From the fact that Respondent did not produce invoicesfrom subcontractors, coupled with Goforth's failure toproduce any data probative of verbal subcontracts priortoGeneral Counsel's testimonialdemonstration thatsomecompany subcontracts had been placed through THE FLUOROCARBON COMPANY'645verbal negotiations,this trierof fact hasbeen requestedto deducethat the presentrecord does not yet contain allthe significant documents with respect to Respondent'ssubcontractpractices within a relevant period.Further,I have been asked to conclude that:As Respondentdid not come forwardwith theinvoicesofits other subcontractors,it should be in-ferred that it failed todo so because production ofsuch documentswould have beenadverse to its in-terests. [Emphasis supplied.]General Counselsubmitsthat,had Respondentproducedall documents subpenaed, further proofof Respondent'sunlawfulsubcontractingwould"probably"have beenshown.Such a conjecturalline of reasoning,however,merelyreflects theclassic"inference upon inference" whichtriers of fact have traditionally been judiciallydirected toshun.From Respondent's initial failure to produce, whenfirst requested:All recordsand contractsof The FluororcarbonCompany for the period April 1, 1965 throughMarch 31, 1966, pertainingto itsPalo Alto, Califor-nia facility,showing the names and addresses of allsubcontractors ... ,thistrier of facthas been requested to deducethat furtherdocumentsrelevant tosupplementary or different "out-side" fabrication work - beyondthe documents even-tually producedor summarizedfor review within thepresent record-remain,stillundisclosed,within Re-spondent'spossession.Then, with this deduction forpredicate,Iam requested,further, to deduce thatRespondent's failure to come forwardwithsuch pre-sumptivelystillundisclosed documentsderived frommanagement's knowledgethat theirproductionwould beprejudicial to the firm's defense.The logicof this posi-tion,within my view, can hardlybe considered com-pelling.(Conceivably, General Counsel may have wishedto suggestthat,had Respondentproducedthoseparticu-larinvoicesreceivedfromsubcontractorswhich"matched" the firm'spurchase orders writtenwithin arelevantperiod,comparisonsmade between suchpurchaseorders andresultant billingsmight show thatRespondent'smanagementhad subsequently,requestedmany subcontractors, verbally, to producegreater quanti-tiesof particular products than were calledfor when theirpurchase orders were firstwritten.Concededly,Sutter'spurchase orders, within the period with which we are con-cerned, werethus supplemented.General Counsel's con-tention thatsimilar supplementationmay have takenplace with respectto some of Respondent's further sub-contracts,however, necessarilyrests upon nothing morethan supposition.) Respondent's failure to produce "all"company records, with respect to so-called "outside"fabricationwork - when purportedly complying withGeneral Counsel's subpena - merits characterization asregrettable; the firm's lapse, however, can hardly be con-sidered sufficiently significant to vitiate its defensiveposture. Through a stipulation and several rebuttal wit-nesses- who buttressed their testimony with documenta-ry material - General Counsel has, successfully, demon-strated that Respondent's management did place some"outside" fabrication orders verbally, within a 3-yearperiod,withoutmemorializing them through writtenpurchase orders subsequently. No more than one suchconceded order however, was worked within the 6-weekperiod with which this case is directly concerned. (Foster,who handled the project in question, had been contactedverbally sometime early in September 1965. The recordshows that his work thereon was completed between Sep-tember 11 and October 18;thoughRespondent didreceive a bill for Foster's services dated October 21, thatbill clearly covered a total transaction which Respond-ent'smanagement had initiated some time previously,and which Foster had substantially completed beforePlantManagerGoforthreceived any notice regardingComplainant Union's petition.) Further verbal "subcon-tracts" placed by Respondent'smanagement with bothFoster and Sutter-plus a firm designated Minimacherein - have been conceded. The record, however,reveals none which could be considered even remotelyrelevant toGeneralCounsel'spresentcontention.(Sutter's testimony does show two projects concernedwith"plexiglass tank traps" subcontracted by Respond-ent'smanagement sometime within the September-Oc-tober period; Respondent was, however, billed for thesefabrication projects on October 8 and 13, respectively.Respondent's final complilation with respect to Foster'swork, which General Counsel has not challenged, shows,further, that during 1963 he worked for the firm on twooccasions;both of these subcontracts,however, werememorialized by purchase orders. No subcontracts wereplaced with him during the following calendar year. Dur-ing 1965 Foster handled nine projects; six of these weresubcontracted verbally. Foster's two subcontracts con-cerned with Philco Corporation's waveguide parts orfilter barrier have previously been noted; his four remain-ingverbal subcontracts predated these.RegardingMinimac, Respondent proffered a compilation which Ireceived for the record pursuant to stipulation; that com-pilation shows:PurchaseYearOrderVerbalTotal1-96310$54.001964918$2,741.00196530$1,036.00One Foster subcontract completed in May 1965, togetherwith two Minimac subcontracts placed in June 1965, wemay note, were concerned with Teflon ball seats.) Withmatters in this posture,General Counsel cannot, withinmy view, persuasively contend, now, that Respondent'spresumptive failure to produce every record which it pos-sessed relative to subcontracts,within the 12-monthperiod which his supena`specified,justifies a conclusion,bottomed upon nothing more than supposition,that theirproduction would have undercut the firm's defense.(c)GeneralCounsel suggests that Respondent'sdefensive presentation with respect to the matter of sub-contracts should be discounted because the firm's plantmanager - when he visited Foster's machine shop on Oc-tober 18 to take delivery of some Philco Corporationfilter barriers - had, during a conversation with the latter,"expressly admitted"that Respondent was doing moresubcontracting and reducing overtime work because itsPalo Alto plant workers had demonstrated their presump-tive desire for union representation.The record fairly construed, however, willnot sustainGeneral Counsel's broad contention. Setting aside, forthe moment,certain questions regarding Foster's credi-bility-which,with respect to Plant Manager Goforth'spurported remarks, was sharply challenged-the machineshop contractor's testimony, taken at face value, willsimply not bear the construction which General Counsel 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have placed thereon. During General Counsel'sdirect examination, Foster, when questioned regardingwhat Respondent's plant manager had said, reported:The best that I can recall, Bob had said we should -well,more or less be set for more work, like thatwhich I am always eager for. Well, he was in thethroes, or they were going to organize the shop, somedarn thing.I don't recall if this was actually said, hewas going to slice off the overtime.It would mean anactual influx in work for us, because up until this timewe had a swell relationship. . . . That is it.I can't re-call every word, you know.This is six months ago.This is the gist of it.... As I recall, which it mightbe accurate and it might not, he was going to start,in essence, farming out more work than he had be-fore ....This was it. I was in a hurry. We stood inthe shop and shot the breeze like we always do. Thatis it. [Emphasis supplied.]When reminded, moments later, that he (Foster) had said"something about organizing" the machine shop ownerrecalled that Respondent's plant manager had "men-tioned" they were in the throes of having a vote "or somedarn thing" related to unionization.When queried further, during cross-examination byRespondent's counsel, Foster conceded that he couldnot, honestly, recall the plant manager's actual words, butthat the "overall thing" concerned his (Goforth's) queryregarding the state of Foster's shop load. (Foster, then,volunteered a statement that many buyers request infor-mation regarding the state of a contract shop's workload,before contracting work, since the shop's volume of workin progress would significantly control their project'spossible completion date, and thus determine their abilitytomeet their own dependent delivery or productionschedules.) The subcontractor, so he testified, reportedthat his shop load was "O.K." commenting that he couldhandle some more work. Questioned, then, regardingtheir further conversation, Foster expressed his "belief'that Goforth had said he was "slicing off overtime" andthat such action would mean more of Respondent's workwould be sent out. The subcontractor conceded, how-ever, that his testimony in this respect reflected what he"figured" Goforth had meant; that the phrase "slicing offovertime" was his (Foster's) phrase; that his testimonyregarding the phrase should not be taken as reportingwhat Goforth had "actually" said. When requested toprovide his best recollection with respect to whatRespondent's plant manager had said, either in words orsubstance, without giving his personalinterpretationofwhat such remarks implied, or what they meant, Fostertestified:I can't recall any actual words, per se ....This is[?]what exactly was said. Well, what do you say -well, they were slicing off the overtime, and he wasbasically asking how my shop load was. I said - Ididn't say, "I am slow," or "swamped." I am alwaysafter work. I said, "It will fit in our schedule fine, Ican always handle more machine work." Then wegot started, just shooting the breeze, like a guy does.He said they were having some union trouble.Notnecessarily related to this [his query regardingFoster's workload] either. He didn't mention this. ...Then he saidhewas in the throes of organizingsomething.I don't actually know what.Idon't getinto other people's affairs. [Emphasis supplied.]According to Foster, Goforth had not mentioned Com-plainant Union's name; he could not recall whether theBoard was mentioned. When Respondent's counsel askedwhether Goforth had said that a union was trying to or-ganize his plant, that they might try to organize Foster'splant, and that he might want to know about it, Fosterdeclared, merely, that he could not recall such comments,and did not know.Summoned in surrebuttal, Plant Manager Goforth con-ceded a conversation with Foster, within the week whichfollowed his receipt of notice regarding ComplainantUnion's petition. His recollection with respect to its con-tent varied somewhat from Foster's, however. Goforth'stestimony synthesized from his recitals in both direct andcross-examination considered together may be set forthas follows:. I mentioned to him I had received this petition[from the NLRB ], [that we would have an election],and I knew from previous conversations somewherehe had indicated that he did not have a union shop,and he had no interest in dealing with a union. I toldhim that we had received a petition, that I felt wewere a small shop much like his, and perhaps hemight be alerted to the fact there was a large or-ganizational activity taking place on the Peninsula.Knowing his feeling about the union, I felt he wouldwant to know about it. He said he did, and he didn'tthink his employees would have any interest in theunion. He certainly appreciated the information.Goforth categorically denied that Foster had been askedwhether he could handle more work for Respondent firm;he likewise denied telling Foster that Respondent wantedhim to "get set" to handle more work. Further, he deniedtellingFoster that "because of union activity" withinRespondent's plant he (Goforth) planned to eliminateovertime work, or that Respondent was going to "farmout" all, some or most of its work, thereafter.With matters in this posture, General Counsel's sug-gestion - that Respondent's plant manager, during hisconversationwithFoster now under consideration,specifically "gave the show away" regarding his statutori-ly proscribed motivation for proliferating subcontracts -must be rejected. Goforth, though he conceded a conver-sational reference to Complainant Union's petition sothat Foster might be thereby "alerted" regarding current"organizational activity" within his neighborhood, deniedthat his remarks were conjoined with any query regardingthe latter's readiness to handle more fabrication subcon-tracts. The plant manager's denial in this respect, withinmy view, merits credence, particularly since Foster'stestimony regarding their conversation can hardly be con-sidered positive. The machine shop owner did not, him-self, linkGoforth's purported query directly with, hiscomments regarding unionization; further,Foster'stestimony regarding the plant manager's purported deter-mination to "slice off overtime" and "farm out" morework was significantly qualifiea. (My comment in thisrespect derives from Foster's several declarations that hecould not recall precisely what was said, that some of histestimony derived from inference rather than recollec-tion, and that his memory "might not" be accurate.) Thesubcontractor, himself, volunteered a statement thatGoforth's inquiry, regarding his shop load, was one whichprospective customers might well make for businessreasons. And, when confronted with a question, framedby Respondent's counsel, which was seemingly bottomedupon Goforth's recollection regarding their conversation,Foster could proffer no denial; he simply professed afailure of memory. THE FLUOROCARBON COMPANYContradicted testimony, when thus vitiated by patentlapses and conceded failures of recollection, can hardlybe considered "reliable, probative and substantialevidence" that Plant Manager Goforth had conversa-tionally revealed a plan or purpose to punish Respond-ent's Palo Alto workers, because of their presumptivedesire for union representation, by depriving them ofovertime work and placing more jobs with subcontrac-tors.General Counsel may, conceivably, wish to contendthat Foster's testimony - though it may not suffice toprove a specific"confession"chargeable to Respondent'splantmanager regarding his statutorily proscribedmotivation - nevertheless persuasively reveals his stateof mind. And, so construed, the machine shop owner'stestimony indeed might, arguably, warrant a deductionthatGoforth did propose to place a greater volume ofsubcontracts for punitive or discriminatory reasons. Dueregard for the complete record, however, presently con-strainsme to conclude that Foster's recital should bestrictly,rather than liberally, construed. Previously,within this Decision, some reference has been made toRespondent's vigorous challenge regarding Foster'scredibility; that challenge, within my view, suffices toraise a doubt, with respect to Foster's possibly biasedrecollection, sufficient to require a determination that histestimony merits scrutiny with great care. Item: Therecord reveals that - some several days followingGoforth'sOctober 18 visit with the machine shopproprietor - the firm was billed for Foster's work on Phil-co Corporation's filter barriers, previously noted; thatRespondent's plant manager, shortly thereafter, protestedFoster's bill; that Respondent, subsequently, proffered asubstantially lesser sum in full settlement; that Fosterwas concededly "several hundred dollars irked" thereby;and that he finally notified Respondent he would not wel-come further fabrication subcontracts. The machine shopproprietor, when questioned, conceded that, because ofthis price dispute with Respondent's plant manager, hehad readily divulged matters, when queried by a Boardrepresentative, with respect to which he might well havemaintained silence had his relationship with Respondentremained satisfactory. Such concessions presently per-suade me that Foster's testimony, regarding Goforth'spurported comments, should be taken with the proverbialgrain of salt. The machine shop proprietor may not haveproffered consciously fabricated or distorted testimony;his patent resentment of Respondent's plant manager,however, persuasively suggests that when the Board'srepresentative questioned him, rationalization bottomedupon pique may well have colored his memory. WithRespondent's challenge in mind, Foster's testimony,witliin'my view, will not sustain conclusions based merelyupon supposedly reasonable deductions therefrom. Thattestimony deserves no greater credence than the machineshop proprietor's language, taken literally, commands.And Foster's testimony, taken literally, does not, withinmy view, provide "reliable, probative and substantial"support for General Counsel's contention that Respond-ent's plant manager, 3 days after receiving notice ofComplainant Union's petition, was proposing or planningto subcontract more work because his company's PaloAlto workers were seeking union representation.(d)Record testimony, proffered in General Counsel'sbehalf, does suggest that Respondent's Palo Alto plant -within, the period with which we are most concerned -may have sold or delivered greater quantities of plastic647material (rods and tubes) than previously, directly tofirms which had performed or were qualified to perform"outside" fabrication work; Respondent's former jour-neymen machinists, basing their testimony upon pur-ported personal observation, so reported. Presumably,their testimony, were it left standing without qualificationor contradiction, would provide some support, howevertenuous, for a determination that Respondent was, in-deed, subcontracting more work. General Counsel's wit-nesses, however, could not report transactions related toparticular subcontracts; they could merely note stepped-up deliveries and material pickups from Respondent'swarehouse stock. Plant Manager Goforth's testimony,received without contradiction in this respect, will sup-porta determination, however, that Respondent'swarehouse normally contains: (1) many completelymachined plastic products, shipped from the firm'sAnaheim plant, which local Bay Area customers routine-ly purchase for their own purposes, or for resale, withoutfurther modification, directly to their customers; and (2)plastic raw material (rods and tubes) processed withinRespondent's Anaheim plant, which several local BayArea firms freely purchase for complete machine fabrica-tion within their plants. Thus, even conceding,arguendo,that pickups and deliveries from Respondent's warehousestock may have become more numerous or sizeable dur-ing the period with which we are concerned, GeneralCounsel's presentation, with respect to this portion of hiscase, cannot be considered sufficiently probative tosustain a conclusion that such warehouse stock move-ments were specifically related to subcontracting.Factual ConclusionsWithin a court of appeals decision which many of mycolleagues have recently cited, Circuit Judge Duniwayhas defined those circumstances under which triers offact may properly "infer" statutorily proscribed motivesfor employer conduct challenged as discriminatory.Shattuck Denn Mining Corp. v. N.L.R.B.,362 F.2d 466(C.A. 9). In his decision, which sustained the Board'sdetermination, we find:Actual motive, a state of mind, being the question,it is seldom that direct evidence will be available thatis not also self-serving.In such cases, the self-serv-ing declaration is not conclusive; the trier of factmay infer motive from the total circumstancesproved.Otherwise no person accused of unlawfulmotive who took the stand and testified to a lawfulmotive could be brought to book. Nor is the trier offact - here the trial examiner - required to be anymore naif than is a judge.If he finds that a stated mo-tive for a discharge is false, he certainly can inferthat there is another motive.More than that, he caninfer that the motive is one that the employer, desiresto conceal - an unlawful motive - at least where, asin this case, the surrounding facts tend to reinforcethat inference. [Emphasis supplied.]This decisional language, I take it, means that manage-ment's motive for conduct challenged as discriminatorymay properly be inferred from the total circumstancesproved, but that triers of fact will first be required to find- upon a preponderance of the evidence - that a respond-ent firm's stated motive for challenged conduct meritsrejection.Upon this record, no such factual conclusion would bewarranted. Respondent's declared motives for so-called 648DECISIONSOF NATIONALLABOR RELATIONS BOARD"outside" fabrication - proffered with respect to nearlyevery subcontract placed within the 6-week period withwhich this case is directly concerned - have really notbeen disproved. (Within his brief, General Counsel hascitedseveralpurporteddiscrepancies inGoforth'stestimony, together with some seeming conflicts betweenhis testimony and that proffered by Respondent's otherwitnesses,which, so it is contended, should generatedoubts regarding the plant manager's truthfulness in thisconnection. These matters of record have been con-sidered.Were I to set forth in detail my reasons fordismissing them as without significance, this decision, al-ready too long, would be still further extended. Suffice itto say that, within their respective testimonial contexts,I find these claimed discrepancies and conflicts nonex-istent or minor; whether considered separately or cumu-latively, they have not persuaded me that Goforth'stestimony, relative to subcontracts, should be rejected.)Withcommendablediligence,GeneralCounsel'srepresentative has sought to weave a seamless web -compounded from both testimonial recollection anddocumentation - sufficient to support his contention thatRespondent's concededly greater volume of subcon-tracts,within the period in question, derived from pur-poses statutorily proscribed. The record considered intotality,however, constrains me to find that he has,despite his best efforts, constructed nothing more than asieve.Had credible testimony been proffered withrespect to more of General Counsel's "total" case, par-ticularly his contentions regarding claimed interrogation,purported threats of plant closure, and further threats ofreprisal, such proven "total circumstances" might, con-ceivably, have justified a further determination that PlantManager Goforth's proffered witness chair reasons forsubcontracting, within the relevant period, lacked therequisite ring of truth.Without such supportive factualconclusions, however, General Counsel's case - withrespect to subcontracting specifically - rests uponnothing more substantial than a suspicion that Goforth'sstated justificationswere contrived.Mere suspicion,however, will not warrant statutory sanctions.3.Respondent's "Captive Audience" speechPursuant to Respondent's consent-election stipulation,December 1, 1965, was designated the date when therequired vote would be conducted. During the afternoonof November 30, less than 24 hours before the scheduledelection,Respondent's president, so the record shows,conducted two employee meetings, within Plant ManagerGoforth's office, during which Respondent's position,with respect thereto, was detailed. (Palo Alto plant work-erswere notified of President Churm's presence, andwere requested to attend one of two successive meetings;the groups which met within Goforth's office, therefore,included five or six workers, Churm, and Respondent'splant manager.) The record reveals that the firm's em-ployees were told that they would not be required toremain or listen to Respondent's president; they were,however, paid for the time which they spent in Goforth'soffice.No employees, in fact, left during either meeting.a.General Counsel's versionThe transcript reflects some testimonial conflict re-gardingPresidentChurm's remarks.With respectthereto,General Counsel's witnesses, Dick Singleton,Leonard Singleton, and Bowden, testified substantially asfollows: Churm, so they recalled, told the firm's workers- during meetings which lasted slightly less than an houreach - that he had "plans for the company" but could notdiscuss them because of the pending election. He referredto some previous union "trouble" within the firm'sAnaheim plant, which had been resolved following theformation of a workers' committee there to present em-ployee grievances and confer with management. He sug-gested, so General Counsel's witnesses purportedly re-called, that the same procedure could be followed withinthe Palo Alto plant. Further, he stated that, after theAnaheim organizational attempt had failed, companymanagement had installed a lunchroom area and "piped-in" music system, and that Respondent-was currentlyconsidering the institution of a pension plant.Inter alia,President Churm told his listeners, so General Counsel'switnesses declared, that Respondent knew who was forComplainant Union, who was against it, and who was"sitting on the fence" with respect to the question ofunion representation.When requested to recall "anything else" which Pre-sidentChurm might have said, Leonard Singleton re-called he had commented that "regardless how this goes"the Company would like to have "everyone" working inharmony. (Singleton testified, further, that both DickSingleton and he had presented one of their "majorgripes"during the discussion; they had mentionedRespondent's practice of hiring part-time help for $4 perhour, while the firm's highest paid regular machinistswere making $3.70 per hour. Churm, however, did not, soLeonard Singleton testified, indicate how this particularproblemmight be resolved.) Further, so LeonardSingleton declared, Respondent's president and PlantManager Goforth both stated they would rather work"directly" with their personnel; Respondent's workerswere reassured, however, that "they [management]would not hold it against us [company workers]" re-gardless of the vote's result. Dick Singleton recalled thisportion of President Churm's speech somewhat dif-ferently; he quoted Respondent's president as saying,substantially, that, "We don't care if you vote Union ornon-Union. If you vote in a union, we will recognize aunion" though they (company management) preferred tosettle any differences which might develop without a thirdparty. Dave Bowden, present at the second of these twomeetings, testified in substantially similar terms regardingChurm's remarks.b.Respondent's versionPresidentChurm's recollection, regarding the sub-stance of his remarks during both of the meetings inquestion, varied somewhat. He confirmed the testimonyof General Counsel's witnesses that two meetings wereheld during the afternoon, though he recalled them as last-ing no more than 30-45 minutes each. Following arecapitulation of Plant Manager Goforth's introductoryremarks - which had included a statement that any em-ployee was free to leave at any time - the Respondent'spresident testified that the meetings had been turned overto him. He recalled his remarks as follows:I told the people I was there because I was most con-cerned about the difference of opinion in the plant,and the results on the plant as a whole were quitederogatory,quitedetrimental to the operationbecause we had-what was happening, we were los- THE FLUOROCARBON COMPANYing production as a result of the conflict in the plant.Iwas really not concerned about what the conflictwas or the outcome of the conflict,but I was mostconcerned of getting back to work and getting backtogether and stop the arguing and get the orders outI pointed out to the people as long as we continuedthis bickering in the plant,the whole operation wasgoing to suffer,and that was not good for anybody re-gardless. I pointed out that if there were problems, Ifelt we should talk about them.I said I was most sur-prised that if there had been problems in the plantwith an operation that small,that no one had gone into Bob'soffice to talk to him about them. Thereseemed to be a complete lack of communicationbetween the people in the plant and the GeneralManager of the place. This concerned me, verymuch. I pointed out that we had similar problem inour plant in Anaheim and we had lost communica-tion.When we re-established communication as aresult of that,we got back on the track, and wesolved the problem we seemed to be having. I thenasked the people for a frank discussion at that meet-ing, what the problems were,and what we could doto solve them.With his recollection refreshed,Churm further recalledthat he had said he was not concerned regarding the out-come of the firm's "current problem" but was concernedabout getting out the work; he recalled saying, "We aregoing to do our utmost to play this game by the book anddo what we should do." Likewise,he remembered sayingthat management would make no statement"pro or con"regarding what was going to happen,no matter which way"the thing"went.Questioned further,regarding anystatement he may have made relative to the subject ofplant closure, Churm testified:... it was brought out by me. I told both groups ofemployees that that plant was going to stay open re-gardless of the outcome of the NLRB election. I toldthem that we had come to San Francisco to do busi-ness,and we were doing business in San Francisco.We had a good market,and we were going to con-tinue.... I said, "I have heard some speculation thatwe were going to close this plant." I said, "I am hereto deny it. This plant is going to stay open."Respondent's president conceded his reference to someprior dissatisfactionwithin the firm'sAnaheim plant.Specifically,he conceded a reference to the fact thatRespondent'smanagement,when it had"re-establishedcommunication"withAnaheim workers, learned that"one of the basic gripes" there derived from the lack oflunchroom space. Respondent's Palo Alto workers weretold that, shortly thereafter,the firm's workers were pro-vided with a lunchroom area. Churm conceded,further,that he had"no doubt" mentioned the fact that Respond-ent had concurrently provided Anaheim with a musicsystem. He could not"remember"whether he had saidthat Respondent's management was currently "workingon a pension plan" for Anaheim employees; whenpresented with a specific question,later, he denied anyreference to the possibility of a pension plan for Palo Altoplant workers.Though Respondent's Palo Alto workers were told thatcompany management had "re-established communica-tion"within the Southern California plant through agrievance committee, Churm testified they were furthertold that he felt any similar committee,within a 10-manshop, would be ridiculous; the firm's employees were re-649minded that direct,personal communication with PlantManager Goforth was both possible and much simpler.(Churm recalled a question regarding the firm's hiring ofpart-time "outside"people at higher rates; he further re-called endorsing Plant Manager Goforth's decision in thatregard,because such workers were required.to enableRespondent to handle"one particular order"within theperiod of time required,and because their timely comple-tion of that order would help build Respondent'sbusi-ness.)Respondent's president specifically denied makingany suggestion that Palo Alto workers would be well ad-vised to set up a grievance committee.Further,he denied any remarks calculated to conveythe impression that Respondent was engaging in surveil-lance.When queried regarding any statements whichmight have generated General Counsel's surveillancecontention,Churm first declared that when Respondent'sworkers were being exhorted to stop their disputes andresume work he had made a statement that,"You knowwhere you stand."Later, when questioned regarding hiscomments on company knowledge relative to the unionsympathies of the plant complement,Respondent's pres-ident declared his belief that he had said,"Youknowwho is for, and who is against, and who is on the fence,"within the context of his plea for their return to work.(Emphasis supplied.)Respondent's president denied, generally, any promiseof ecomic benefits for workers, conditioned upon their re-jection of union representation;he conceded, merely, thathe had made one promise, that regardless of the electionresults there would be no reprisals against workers oneither side.Finally, during direct examination,Churm conceded areference to the fact that Respondent had "some plans"for its employees;he denied,however,making any state-ment that he had"things in the mill"for the betterment ofPalo Alto plant conditions.During cross-examination,Churm's testimony regard-ing the substance of his remarks remained unshaken.Prompted by one of General Counsel's questions, how-ever,he declared that:.when I was talking about we didn't care whathappened,let's get back to work,I pointed out I per-sonally had a very pleasant relationship with laborunions for the twelve previous years [with anothercompany]and certainly would have a pleasant rela-tionship with one here. Unless we got the work outand maintained our productivity, we were going to bein trouble.Respondent'spresident conceded,however,that hislisterners were told he preferred not to be required to dealwith Complainant Union herein.c.Factual conclusionsRespondent's defensive presentation-with respect tothis portion of General Counsel's case - has been setforth,herein, with considerable detail. Such comprehen-sive statements,withinmy view, will facilitiate mydisposition of some rather subtle questions.Within his brief, General Counsel has conceded thatPresidentChurm'sremarkswere"superficially"moderate;he contends,nevertheless,that those remarkscontained unlawful statements.Specific reference ismade to Churm's purported statement that Respondenthad forestalled an attempt to organize the firm's Anaheimplant workers by suggesting,and thereafter dealing with, 650DECISIONSOF NATIONAL LABORRELATIONS BOARDa workers' committee to resolve grievances. Furtherreference is made to purported declarations by Respond-ent'spresident that, following conferences with thisgrievance committee, company management had im-provedAnaheim working conditions by providinglunchroom facilities and "piped-in"music.FinallyGeneral Counsel cites Churm's purported statement thatRespondent was "considering" both a pension plan, andvarious further, never specified, plans for Palo Alto em-ployees, which could not be discussed because of thepending election. The contention is proffered that theseremarks constituted implied promises of benefit, directedto Respondent's Palo Alto workers, which contravenedSection 8(a)(1) of the statute.General Counsel's position, thus summarized, neces-sarilystems from testimonial recitals, proffered byLeonard Singleton, Dick Singleton, and David Bowdenspecifically, which he would have me credit. Previously,however, within this Decision, several factors which havepersuaded me to reject their testimony - relative toDonald Lawler's purported prior statements and conduct- have been noted. Substantially similar considerationspresently constrain me, likewise, to reject their version ofPresidentChurm'sNovember 30 remarks. Clearly,General Counsel's three journeymen machinists werededicatedunion supporters; their testimonywasproffered with patent conviction. But vigorous partisan-ship, however commendable, sometimes predisposes wit-nesses to shape testimony consistently with their concep-tions of necessity; certainly, such partisanship frequentlycolors memory. General Counsel's witnesses, without adoubt, presently believe that Respondent's president,during the November 30 meetings, did detail benefitswhich the firm's Palo Alto plant workers would receive,should they reject union representation. However, dueregard for the record, considered in totality, has con-vinced me that their testimony, regarding various parts ofChurm's speech, reflects embellished recollection, largelyderived from a disposition to construe most of his re-marks consistently with their partisan views. (In this con-nection, however, I note Leonard Singleton's testimony,inter alia,that Respondent's president, when confrontedwith a so-called "major gripe" regarding the firm's hire ofpart-time workers at premium rates, gave no indicationthat the problem could or would be resolved. This,realistically viewed, clearly tends to undercut Singleton'stestimony suggesting that President Churm was speakingin promissory terms. Had Churm, really, been disposedto promise benevolent receptivity or favorable considera-tion for proffered grievances, surely he would not havemissed the chance thus given him to suggest that workerdissatisfactionwith this managerial practice was sym-pathetically viewed, or that some solution with respecttheretowould be found. Singleton's testimony on thispoint, since it suggests that Respondent's president wasnot really trying to subvert Complainant Union's cam-paign with meaningful promises, tends to vitiate whateverprobative thrust his further recollections might otherwisepossess.) Confronted with President Churm's divergenttestimony, which he proffered composedly, with everysign of candor, this trier of fact, at least, cannot conscien-tiously find General Counsel's presentation persuasive.And Churm's recital, which I credit, will not sustain adetermination that Respondent's workers were given"implied" promises of benefit. True, Respondent's pres-ident did detail certain circumstances which had per-suaded the firm's Anaheim plant workers to form a com-mittee qualified to formulate and discuss grievances withmanagement. Further, Respondent's Palo Alto plantworkers were concededly told that, following such dis-cussions, company management had modified someAnaheim working conditions. (These remarks, however,fall short of the typical "suggestions" regarding the for-mation of plant committees, which the Board hasfrequently condemned.See Bernet Foam Products Co.,Inc.,146 NLRB 1277, 1299, in this connection, withcases therein cited.) However, even were I to conclude,arguendo,that Churm's recital was reasonable calculatedto convey a subtle suggestion, despite his specific dis-claimer, that Respondent's Palo Alto workers would bewell advised to follow a similar course - whereupon theirgrievances would be similarly resolved - that suggestioncan hardly be considered sufficiently explicit to constitutea statutory violation.Promises, so my colleague, Trial Examiner Sinsheimer,has noted, may be made clearly and directly; they may,likewise, be made in less specific ways. Though a promisemay not be intended, statements may be voiced in wayswhich lead others to believe that promise has been made;the conclusion may well be warranted, then, that apromise has, indeed, been proffered. (In Am. Jur. 2d,"Contracts," §2, the concept is discussed as follows: "Inordinary use the word `promise' frequently bears differentshades of meaning.In both popular and legal usage, how-ever, a promise is an assurance in whatever form of ex-pression given that a thing will or will not be done....No special form of words is necessary to create apromise. All that is necessary is that a fair interpretationof the words used shall make it appear that a promise wasintended. This is sufficient even though the promise is notstated in clear terms.The mere expression of an intentionor desire is not a promise, however; the promise is an un-dertaking to carry the intention into effect. . ..[Em-phasis supplied.]"This language, clearly, suggests,though it does not specifically say, that statements, beforetheymay properly be characterized as warrantinga promisory interpretation, must relate to some specific"thing" which will or will not be done, or some particu-larized "intention"which will be effectuated.)Whenmanagement representatives, however, merely presentnarrative statements, without direct, primary relevancefor their listeners, which, reasonably construed, reflectnothingmore than some implied suggestion thatgrievances considered locally significant will be sym-pathetically reviewed, such statements cannot realisti-callybe treated as tantamount to declarations that"something specified" will not be done. See "promise,"Webster's Seventh New Collegiate Dictionary, p. 682,definitions 1(a) and (b) particularly. They must be con-sidered, rather,merely as calculated to project a cor-porate "image" revelatory of benevolent paternalism.So construed, President Churm's November 30 speechconstitutes nothing more than permissible "views, argu-ment, or opinion," rather than "implied" promises ofbenefit statutorily proscribed. General Counsel's contra-ry contention must be rejected.Since I have found Churm's testimonial recital regard-ing the substance of his remarks credible, General Coun-sel's contention that Respondent further violated Section8(a)(1) of the statute through his purported declarationthatRespondent'smanagement knew the union sym-pathies of Palo Alto plant workers must likewise bedismissed. (We do not, therefore, confront the problem THE FLUOROCARBON COMPANY651with which the Board dealt inMoore's Seafood Products,Inc.,152 NLRB 683, 664, or similar cases.) Some furthercomment with respect to this portion of General Coun-sel's case, however, seems warranted. The record conflictover what Respondent's president said, with respect tothis matter, reflects nothing more than divergent recollec-tion regarding his pronoun usage; General Counsel's wit-nesses recalled him saying, "We know" while Churm re-called a comment that, "You know" who were Complain-antUnion's supporters. Such narrowly conflictingtestimony, within my view, reflects a situation which mayjustifiably persuade a trier of fact that some particularwitness' wish has fathered his thought. The likelihoodthat one verbal formulation, rather than the other, wasprofferedmust be gathered, then, from the purportedstatement's total context. Were I to credit the testimonyof Respondent's journeyman machinists, with respect tothismatter, Churm's supposed remark would have con-stituted a digression from his general tenor; some deter-mination would be required that Respondent's presidenthad shifted, without readily apparent motivation, fromcomments presumptively calculated to beguile or mollifypossible malcontents to one which would reasonably tendto generate fears. Within the total context provided byPresident Churm's recital, however, his version, withrespect to the remark now in question, falls logically intoplace; the statement, "You know . . ." would be con-sistent with the balance of his recollections. These con-siderations, coupled with those previously noted, havecontributed tomy conclusion that Respondent pre-sident'stestimony, regarding the substance of hisNovember 30 remarks, may properly be found more reli-able.4.Subsequent developmentsPreviously, within this Decision, reference has beenmade to the consent election conducted December 1,1965.Respondent's eligibility list, prepared for thepayroll period ending November 5, 1965, pursuant tostipulation, contained 13 names; the list included DonaldLawler, designated as the firm's working foreman. Whenthe election was conducted, however, Lawler's ballot waschallenged; 12 valid votes were counted. Four votes werecast for Complainant Union; eight votes were cast againstunion representation.C.ConclusionsWith matters in this posture, we confront two finalquestions:Will the credible testimony and documentarymaterial, previously reviewed within this Decision, sup-port General Counsel's contention that Section 8(a)(1),(3), and (5) have been violated? Or, should such a deter-mination not be found supportable, will they, neverthe-less, require a conclusion that Complainant Union's elec-tion protest should be sustained? These matters will nowbe considered.1.Claimed interference, restraint, and coercionPreviously, within this Decision, I have found thatPlantManager Goforth, while posting a copy of Com-plainant Union's representation petition which Respond-ent had received, queried two of Respondent's journey-men machinists with respect to their knowledge of thematter with which the petition dealt. Credible testimony,proffered by Respondent's plant manager, reflects theirdisclaimer with respect thereto. Thereafter, so I havefound,nothingmore than casual remarks wereexchanged; though Goforth did state that Respondentwould rather operate without unionization, were it giventhe choice, his comments in that regard clearly con-stituted nothing more than "views, argument, or opinion"without accompanying threats or promises of benefit.Relevant decisional doctrine, both Board and courtdeclared, has clearly established the principle that merewords of interrogation, or perfunctory remarks not them-selves reflective of threats or intimidation, chargeable torespondent firms with no revealed antiunion background- when not connected with a pattern or course of conducthostile to unionism or suggestive of espionage uponworkers-will not, standing by themselves, call for statu-tory proscription.Blue Flash Express, Inc.,109 NLRB591; cf.Sax d/b/a Container Manufacturing Company v.N.L.R.B.,171 F.2d 769, 773 (C.A. 7);National CanCorporation v. N.L.R.B.,374 F.2d 796 (C.A. 7). Thepresent record, considered in totality,- reveals nothingmore serious. (We do not have here, so I have found,questionswhich sought to place Respondent's jour-neymen machinists in the position of acting as informersregarding the union activities of their fellow workers.CompareAbex Corporation-Engineered Products Divi-sion,162NLRB 328. Such questions, even whenpresented casually, during a friendly conversation, havebeen found coercive.) Had Respondent's overall courseof conduct - within the period with which this case isdirectly concerned - persuasively shown a pattern ofthreats, reprisal, and discriminatory treatment, calculatedto forestall Complainant Union's possible election victo-ry,Goforth's conceded question, though seeminglycasual, might well be found, retrospectively, deserving ofstatutoryproscription.Standing alone, however, hisquestion merits no such treatment.General Counsel's next contention - that Respondent,through Donald Lawler, the firm's foreman and produc-tionmanager, told Palo Alto plant workers the plantwould be closed, or that certain work they had been per-forming would be subcontracted, because of their unionproclivities - has previously been rejected; Lawler's deni-alwith respect thereto has been credited. His concededparticipation in two conversations, during which othersmentioned the possibility of plant closure, reflects nocomment chargeable to him which could, within my view,be deemed violative of the statute. (With respect to thisportion of General Counsel's case, Respondent's counselproffered a contention, further, that his client could not beheld responsible for Lawler's purported comments, in anyevent, since the latter, despite his "working foreman"designation, could not properly be considered a super-visor.However, had I credited Respondent's journeymenmachinists,with respect to their testimony aboutLawler's supposed campaign of threats, interrogation, ac-cusation, and prospective reprisal, I would have found,contrary to counsel's contention, that the firm couldproperly be charged with responsibility for his conduct.Lawler's claimed supervisory status was thoroughlylitigated; the record, considered in totality, would, withinmy view, clearly warrant a determination that, becauseRespondent's plant manager was required to spend muchtime away from the plant, he (Lawler) was tacitly per-mitted responsibly to direct the work of Respondent'sshop personnel. Respondent's plant workers clearly con-sidered him, with reason, part of management. See 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDN.L.R.B. v. Edward G. Budd Manufacturing. Co.,169F.2d 571, 575-576 (C.A.6); Jas. H. Mathews & Co. v.N.L.R.B.,354 F.2d 432, 434-435 (C.A.8);N.L.R.B. v.Elliott-WilliamsCo.,345F.2d 460, 463 (C.A. 7);N.L.R.B. v. Syracuses Stamping Company,208 F.2d 77,79 (C.A. 2); cf.International Association of Machinists,Tool and Die Makers Lodge No. 35 v. N.L.R.B.,311U.S. 72, 80;N.L.R.B. v. Swift & Company,292 F.2d561, 563 (C.A. 1). CompareOregan Stevedoring Com-pany, Inc.,162 NLRB 1272;Corey Brothers, Inc.,162NLRB 1253;Corral Sportswear Company,156 NLRB436, enfd. 383 F.2d 961 (C.A. 10);Stuart Radio Sales,Inc.,Cases 25-CA-7027, 7202 (TXD-(SF)-173-66,Slip Opinion, pp. 14-15); andGulf & Western Industries,Inc.,165 NLRB 7, in this connection. There can be nodoubt that Lawler did exercise some degree of generalauthority over production workers within Respondent'sshop, whether or not Plant Manager Goforth personallyconsidered such authority specifically delegated, andthat he was, therefore, strategically positioned to trans-late,for them,management'spoliciesand desires.Nevertheless,having reached this conclusion withrespect to management's responsibility for Lawler'sconduct, I would further find, contrary to GeneralCounsel's contention, that PlantManager Goforth'sNovember 19 disavowal bulletin, noted previouslywithin thisDecision, sufficed to dissipate whateverrestraint or coercion Lawler's purported prior statementsand course of conduct might have generated.)Since mycredibility resolutions, thus, have disposed of GeneralCounsel's contention that Respondent,through Lawler'sstatements,interfered with, restrained,or coerced PaloAlto plant workers, no necessity for comment arises withrespect to Respondent's further defensive contention thatwhatever threats the firm's "working foreman" may havemade should not, in any event,be considered statutoryviolations;(a)becauseRespondent'sjourneymenmachinists, when reportedly threatened,declared theirskepticism regarding such threats, and (b) because theirlabormarket prospects within the Mid-Peninsula areawere so bright that they could not reasonably have con-strued a prophecy of possible plant closure as threaten-ing.These contentions need not,with matters in theirpresent posture,be resolved.GeneralCounsel has charged Respondent's plantmanager with statements, during the week which fol-lowed his receipt of notice regarding ComplainantUnion's petition,declaring or necessarily implying thatthe firm's regular working hours would be changed, andthat Palo Alto plant employees would no longer be per-mitted to work overtime, because of their presumptivedesire for union representation. Though the record doesreflect Plant Manager Goforth'sconcessionthat state-ments were,indeed, made about Respondent's change inpolicy with respect to working hours, nothing can befound therein which would justify a determination thatRespondent's declared policy change was linked, specifi-cally or by necessary implication,with ComplainantUnion's campaign.Goforth's policy change pronounce-ments did, clearly, follow closely upon his receipt ofnotice regarding Complainant Union's petition.Credibletestimony has been proffered, however,which,absentpersuasive refutation, would warrant a conclusion thatthistemporal coincidencewas fortuitous,and thatmanagement'sdecision to cut working hours derivedfrom business considerations.Such testimony, slightthough it may have been,has not been successfully coun-tered. CompareSperti Sunlamp Division, Cooper-HewittElectricCo., Inc.,162 NLRB 1148, 1155, and casestherein cited.With matters in this posture, mere suspicionwith respect to Respondent's motive, which some work-ers could conceivably have derived, reasonably, fromthe temporal coincidence noted, cannot carry the day forGeneral Counsel's contention that Goforth's bare set ofpronouncements,regarding changed working hours andovertime work reduction, was coercive.Regarding PresidentChurm's challenged speech,littlemore need be said. My credibility resolution with respectthereto, previously noted, dictates a rejection of GeneralCounsel's several particularized contentions.Determina-tionseemswarranted, rather, that Churm's reported re-marks reflect nothing more than his temperate statementof certain protected"views, argument or opinion"reasonably calculated to persuade, rather than coerce. Iso find.2.Claimed discriminationPreviously,within this Decision,reference has beenmade to General Counsel's contention that Respondentviolated Section 8(a)(3) of the statute:(a) By deprivingPalo Alto plant workers of previously granted chances forovertime work, because of their union proclivities; and(b) by subcontracting some of the plant's regular work,for the same reason. The record, certainly, does revealthat,within the relevant period with which this case isdirectly concerned, the firm'smanagement did reduceovertime work hours for many Palo Alto productionworkers, and that more contracts for so-called "outside"fabrication,measured both in terms of number and dollarvolume, were placed. However, within a context whichI have herein found otherwise free of proscribed conduct,thesemodifications of prior practice cannot be con-sidered,per se,statutory violations.Clearly,management's changed pattern of conduct,with respect to both matters noted, did leave Respond-ent's Palo Alto workers somewhat disadvantaged. How-ever,General Counsel cannot herein prevail - withrespect to this portion of his case - merely by demonstrat-ing that Respondent's management modified certain busi-ness practices,which modifications necessarily causedsome financial or other detriment for plant workers.(Since the record does not reflect types of discriminationwhichinherentlydiscourageunionmembership,proscribed motivations cannot be presumed, but must beproven.)Findings of statutorily proscribed discriminationmust,rather, rest upon factual determinations reasonablysufficient to warrant a conclusion that,without somedemonstrationofworker interest in unionization,management would have refrained from making themodifications challenged.With due regard for the present record, the general"timing" factor previously noted cannot but generatesome suspicion that statutorily proscribed motives maywell have played a part in Plant Manager Goforth's deci-sions. Some prior reference has, however,been made toRespondent's proffered justification for reduced hours;further, detailed consideration has been given Goforth'smultifaceted disquisition on various business considera-tionswhich purportedly determined his course of con-duct.Respondent's defensive presentation,with respectto these matters, has not,within my view, been suffi-ciently rebutted. (General Counsel's contention thatPlantManagerGoforth's testimony should be generally THE FLUOROCARBON COMPANYdiscredited, because of purported discrepancies, self-con-tradiction, and divergent recitals proffered by other wit-nesses, has, for reasons previously noted,been rejected.)Buttressed with collateral support, which would havebeen present had I credited more of General Counsel'stestimonial presentation,the factor of temporal coin-cidence, with respect to Respondent's reduction of hoursand greater subcontracting, could conceivably have beenpersuasive;without such support, however, GeneralCounsel's contention that suspicious"timing" solely willsuffice to outweigh Respondent's case must be rejected.(General Counsel has cited Foster's rebuttal testimony inthis connection,claiming that it supports the conclusionwhich he would have me draw. However, that testimony,for reasons previously noted, has not persuaded me thatRespondent's course of conduct derived from statutorilyproscribed motives.) General Counsel, therefore -so Ifind- has failed once more to prove, with the requisiteevidentiarypreponderance,thatRespondentdis-criminated against Palo Alto plant workers, for the pur-pose of discouraging their union membership,throughsubcontracting work previously done by them, or throughdepriving them of previously granted chances to performovertime work.3.The claimed refusal to bargaina.Respondent's purported rejection of collective-bar-gaining principlesGeneralCounsel'scontention thatRespondent'srefusal to meet and bargain with Complainant Union vio-lated Section 8(a)(5) of the statute, within the factual con-text presented for consideration herein,raises a veritablegallimaufry of subtle, complex questions.Withmatters in their present posture,however, somedetermination would seem to be required,first,whetherGeneral Counsel's failure to prove Section 8(a)(1) or (3)violationschargeable toRespondent'smanagementdestroys the quintessential basis for his further Section8(a)(5) contention. Consideration of this question may,properly, begin with General Counsel's statement of posi-tion within his brief. That statement reads:In determining whether Respondent violated Section8(a)(5) byits admitted refusal to recognize and dealwith the Union, it is necessary to decide whetherRespondent's [refusal] was based on a good faithdoubt of the Union's majority status. The burden ofproving such lack of good faith is the General Coun-sel's.This burden can be met in either of two ways.It can be demonstrated that an employer has learnedthat a union actually represents a majority of his em-ployees through the counting of authorization cardsor by some other similar method.[Trial Examiner'scomment:Presumably General Counsel would arguethat the employer's subsequent refusal to recognizetheUnion, without challenging its majority status,may be considered "adequate affirmative evidence"that he lacked any good-faith doubt with respectthereto.]Theburden can also be metby showingthat an employer has engagedin a courseof conductwhich indicates that it rejects the principle of collec-tive bargaining and that its refusal to recognize theUnion is based on a desire to gain time in which toundermine theUnion'smajority status. AaronBrothers Company of California,158 NLRB 1077.In the instant case, Respondent's lack of good faith653in refusing to recognize the Union is demonstratedby this second method.All of the conduct in this caseestablishes that Respondent did not have a good-faith doubt of the Union's majority status but ratherengaged in a course of conduct designed to destroythat majority status.[Emphasis supplied.]General Counsel'sposition,thus, derives from the so-calledJoy Silk Millsrationale.Joy Silk Mills, Inc. v.N.L.R.B.,185 F.2d 732, 741 (C.A.D.C.), enfg. 85 NLRB1263. Where a company had engaged in substantial unfairlabor practices calculated to dissipate union support, theBoard, with court approval, concluded that the em-ployer's insistence on an election had not been motivatedby good-faith doubt of the union's majority, but rather bythe firm's rejection of collective-bargaining principles orby management's desire to gain time within which to un-dermine the union and dissipate its majority.This cannot be taken to mean,however, that any em-ployer conduct violative of Section 8(a)(1), regardless ofits nature or gravity, will necessarily support a refusal-to-bargain determination.Aaron BrothersCompany ofCalifornia, supra;cf.United Mineral & Chemical Cor-poration,155 NLRB 1390, 1394, fn. 9. Where an em-ployer's unfair labor practices are not of such"consistentand flagrant" character as to reflect his purpose to rejectcollective-bargaining principles and thereby evade hisstatutory obligation to bargain,the Board will not draw aninference of bad faith. CompareN.L.R.B. v. FlomaticCorporation,347 F.2d 74,77-79(C.A. 2), cited with ap-proval inHercules Packing Corporation,163 NLRB164, 265, cf.Hammond & Irving, Incorporated,154NLRB 1071, 1073, in this connection.Herein,General Counsel has not, within my view,sustained his burden of proof that Respondent'smanage-ment,following its receipt of Complainant Union's recog-nitionletter, and Board notice with respect to Complain-ant Union's petition, commenced a course of conductreasonably calculated to restrain,coerce, or interfere withits Palo Alto workers' freedom to choose their bargainingrepresentative. CompareThe Great Atlantic and PacificTea Company, Inc.,162 NLRB 1182. Thus no deter-minationwould be warranted,withmatters in theirpresent posture,that Respondent's course of conduct dis-played a disposition to reject collective-bargaining princi-ples, or a desire to gain time within which to dissipateComplainant Union's majority. (In this connection, noteshould be taken that, following Respondent's October 14receipt of notice with respect to Complainant Union'spetition,discussions looking toward a possible consent-electionagreementwere initiated by October 25;Respondent's counsel signed the stipulation for certifica-tion upon consent election on November 5. So far as therecord shows, normal Regional Office procedures, withrespect to the petition's disposition, were followed;Respondent does not seem to have pursued any tactic cal-culated to cause delay.) Within his brief, General Counselhas foresworn any contention that bad faith on Respon-dent's part could or should be deduced because companymanagement possessed"independent knowledge" thatComplainant Union represented a majority,but neverthe-lesswithheld recognition.Should such a contentionpresently be proffered, I would have to reject it; therecord simply will not support a determination that PlantManager Goforth was ever provided with direct proof ofComplainant Union'smajority status, or data from whichComplainant Union's status could have been deduced.(True, Complainant Union's October 13 letterdemand- 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDing recognition had contained an offer to prove majoritystatus, through a card check conducted by some disin-terested third party.Had Goforth, confronted withnothing more than this,chosen to remain silent,his failureto respond might arguably, within context,support a con-clusionthat he really had no good-faith doubt of Com-plainant Union's majority. When, however, ComplainantUnion filed its petition for certification promptlythereafter,Respondent's permissible range of response ornonresponsewasbroadened.Respondent'splantmanager,with matters in this posture,could,pursuant tosettled decisional doctrine,wait for some Board disposi-tion of Complainant Union's claimed question concerningrepresentation.Without proof that Respondent chosesuchacourse,whileparticipating in statutorilyproscribed conduct sufficiently gross to warrant a deter-mination that its choice was made inbad faith,the firmcannot be faulted. SeeAaron Brothers Company ofCalifornia, supra,in this connection.)We do not, therefore, have a case wherein companymanagement,confronted with a recognition demand bysome proven majority representative,has rejected suchproof without challenging its validity, and has demandedBoard election despite its failure to cite valid groundstherefor. SeeSnow &Son V. N.L.R.B.,308F.2d 687(C.A. 9), enfg. 134 NLRB 709; andBernel FoamProducts Co., Inc.,146 NLRB 1277, 1283, in this con-nection.Since I have found no "reliable, probative or substan-tial" evidence herein that Respondent's failure to proffersome positive response when confronted with Complain-antUnion's recognition letter, reflected a purpose toevade its statutory obligation to bargain, various subsidia-ry questions,which the record,viewed otherwise, mightpresent,need not be considered; they will not within myview now control this case's disposition.(For example:Respondent, while conceding that Complainant Union'sclaimed bargaining unit would be appropriate for collec-tive-bargaining purposes,had challenged General Coun-sel'sproof regarding thisUnion's "majority" statustherein.Contentions were proffered that ComplainantUnion'smajority designation had been coerced orprocured through misrepresentation; that designationcards submitted for the record,following their authentica-tion by Complainant Union's card solicitors, should notbe taken at face value as proof of their signers' intent; thatcertain designated cards should not, for various reasons,be counted as contributing to Complainant Union'smajority showing; and that the whole group of designa-tion cards proffered for the record should, in any event,be rejected since they designate Complainant Union'sparent body, but not Complainant Union itself, as theirsigners' bargaining representative.Clearly, disposition ofthese questions, now, will not be required. Further,Respondent's counsel,within hisbrief,contends that noBoard bargaining order should,in any event,be con-sidered appropriate herein-pursuant to decisional pnnci-ples laid down within theBernet FoamandIrving AirChutecases - since Complainant Union's sole specificelection objection, when filed, was too limited in scope tocallfor such drastic remedial provisions,while theUnion's further objection was stated generally, so that itcould not provide a proper "meritorious"predicate forBoard sanctions.Respondent's counsel suggests that thegenerality of Complainant Union's submission must beconsidered beyond cure, since the Board's RegionalDirector,under various cited cases, lacks the power,suasponte,to render such a submission more specific, witha report which designates some particularized statementsand conduct, discovered through investigation, purport-edly comprehended within its general terms. SeeUnitedStates Rubber Company v. N.L.R.B.,373 F.2d 602(C. A.5); International Ladies' Garment Workers' Unionv.N.L.R.B.,339 F.2d 116 (C.A.2);Orleans Manufac-turing Company,120 NLRB 630;Swift & Company,119NLRB 1397;Audubon Cabinet Company, Inc.,119NLRB349; National Furniture Company,119 NLRB 1;Mission Appliance Corporation,104 NLRB 361. WereI required to determine this question,Iwould probablyfindmyself constrained to reject counsel'shighly so-phisticatedcontentionwith respect thereto.UnitedStates Rubber Company V. N.L.R.B., supra; N.L.R.B. v.Realist,Inc.,328 F.2d 840 (C.A.7);ConsolidatedRendering Company,161NLRB 1, fn. 36;FreskeetoFrozen Foods, Inc.,159 NLRB342; Morganton Dyeingand Finishing Corp.,154 NLRB 404, 418, fn.26; EklundBrothers Transport,136 NLRB 471;International ShoeCompany,123 NLRB 682, 684;Montgomery Ward &Company,118 NLRB 310;Lockwood-Dutches, Inc.,106 NLRB 1089;Hobart Mfg. Company,92 NLRB203; CompareAtlanticMills Servicing Corporation, ofCleveland,120 NLRB 1284, overruling in partDon AllenMidtown Chevrolet, Inc.,113 NLRB 879. Since I have,however, found,for other reasons, that Respondent didnot refuse to bargain,the present case provides no factualframework calling for the question's settlement.)Shortly and simply, then, General Counsel has, withdue regard for the record considered as a whole,failed tosustain hisComplaintcontentionthatRespondent, com-mencing on or about October 14,1965, and at all timesthereafter, through a course of conduct which revealed itsrejection of collective-bargaining principles, did refuse,and continues to refuse,to meet and bargain collectivelywith Complainant Union as the exclusivive collective-bargaining representative of the firm's Palo Alto produc-tion and maintenanceworkers.b.Respondent's purported changes in workingconditionsWithin his brief, General Counsel argues that, sincedetermination would be warranted Respondent was dutybound to bargain with Complainant Union after October14, following its receipt of notice with respect to that or-ganization's representation claims, management's sub-sequent decisions to reduce plant overtime hours, and tosubcontract unitwork,without giving ComplainantUnion a chance to bargain thereon, separately violatedthe statute. Respondent's unilateral course of conductwith respect to both of these matters, so General Counselcontends,must be considered a refusal to bargain,whether or not Plant Manager Goforth's decisions werediscriminatorily motivated. SeeN.L.R.B. v. Benne Katz,dlblaWilliamsburg Steel Products Co.,369 U.S. 736.The contention howevermustbe rejected.The reduction of hours.This Board has found a re-spondent firm guilty of Section 8(a)(5) violations, whenthe firm, unilaterally, first decreased and subsequentlyincreased employees' hours of work, despite its determi-nation that such changes were prompted by economicnecessity rather than by management'spurpose todiscourage unionization or perpetrate reprisals. SeeTheWeston and Brooker Company,154 NLRB 747, 763, andcases therein cited. Such determinations,however, have THE FLUOROCARBON COMPANYdefined the bargaining duty of respondent firms found,upon other grounds, statutorily bound to deal with cer-tifiedor previously recognized bargaining representa-tives. (No case known to me holds that respondent firmsviolate the law, with respect to their statutory duty to bar-gain, when they promulgate unilateral work changes forworkers who have not, within the purport of the statute,designated a bargaining representative. General Counselhas cited none. Clearly, such conduct cannot be con-sidered demonstrative of management's "complete rejec-tion of the collective bargaining principle" without somerecord proof which would warrant a determination thatrespondent firm was, for other reasons, duty bound tobargain.Consolidated Rendering Company,161 NLRB1, fn. 1; seeThe Colson Corporation,148 NLRB 827,enfd. 347 F.2d 128 (C.A. 8). To hold that some em-ployer's proven or conceded unilateral conduct bothcreates a bargaining duty and, simultaneously, reflects itsviolation,would clearly be bootstrap reasoning.) SinceRespondent's total course of conduct - consideredwithout reference to management's concededly unilateraldecisions now in question - has not been found sufficientto, warrant a declaration that Respondent's managementshould be considered duty bound to recognize and bar-gainwith Complainant Union herein, Plant ManagerGoforth's decision to reduce Palo Alto working hourscannot be found demonstrative of Respondent's deter-mination to reject collective-bargaining principles.Subcontracts.I have found, herein, that Respondent'sgreatly expanded volume of subcontracts, within theperiod with which this case is directly concerned, derivedfrom business considerations.With matters in thisposture, Goforth's challenged "subcontract" decisions -like his decision to reduce working hours - cannot, them-selves, justify concurrent determinations that Respond-ent was both duty bound to bargain, and neglectful ofthat duty. Further, nothing within the present recordwould, within my view, justify a conclusion that Respond-ent'smanagement had transgressed permissible limits,with respect to so-called unilateral subcontracts. Sincethe Supreme Court'sFibreboarddecision (379 U.S. 203)this Board has repeatedly noted that its condemnation ofunilateral subcontracting, with respect to unit work, hasnot been calculated to lay down hard and fast rules formechanical application, regardless of the situation in-volved.Westinghouse Electric Corporation (MansfieldPlant),150 NLRB 1574. Rather, the Board has identifiedseveral recurrent factors which, within its view, particu-larly limit theFibreboardobligation; the doctrine hasconsistently been confined to cases in which some "sig-nificant detriment" has occurred, resulting in some "realChange in ... [the employees'] . . . terms and conditionsof employment." WithinWestinghouse,the Board notedthat, in the cases with respect to which violations havebeen found:... it has invariably appeared that the contractingout involved a departure from previously establishedoperating practices, effected a change in conditionsof employment, or resulted in a significant impair-ment of job tenure, employment security, orreasonably anticipated work opportunities for thosein the bargaining unit.Where, however, work scheduled for subcontractingcould be shown to require skills not normally required forunit work, or where unit employees did possess requisiteskills but their employer did not have available the par-ticular equipment required for efficient performance of655the job, no significant detriment has been found.Shell OilCompany,149 NLRB 283; cf.Central Soya Company,Inc.,151NLRB 1691;American Oil Company;151NLRB 421. Upon the present record, even assuming,arguendo,that Respondent could, upon other grounds, beconsidered duty bound to bargain, no sufficient showinghas been proffered that Goforth's greater volume of so-called outside "fabrication" work, (1) reflected any deter-minable qualitative departure from previously set subcon-tract practices, (2) changed conditions of work within thefirm's Palo Alto plant, or (3) resulted in some"significantdetriment"for Palo Alto plant workers, with respect totheir job tenure, employment security, or reasonably an-ticipated work opportunities.Since, then, the present record, considered withoutreference to Respondent's challenged unilateral changes,cannot sustain a determination that respondent firm, con-sistentlywith the previously notedJoy Silk Millsrationale, should be considered duty bound to bargain,and since no sufficient showing has been made that PlantManager Goforth's unilateral decisions were calculatedto deprive Palo Alto plant workers of job tenure, employ-ment security, or work opportunities which they couldhave anticipated reasonably, General Counsel's conten-tion that these unilateral decisions demonstrate acomplete rejection of collective-bargaining principles,and therefore merit statutory proscription cannot besustained.IV.THE OBJECTIONS TO THE ELECTIONPreviously,within this decision, reference has beenmade to Complainant Union's timely filed objections,relative to the December 1, 1965, election. Within theRegional Director's supplemental report on objections is-sued April 12, 1966, he noted that his investigation ofComplainant Union's objections had disclosed someevidentitaryconflictwith respect to Respondent'sclaimed participation in certain conduct which, should itbe found, would warrant setting aside the election results.Basing his conclusions upon this showing of conflict, theRegional Director declared "that Petitioner's objectionsand the investigation thereof' had raised substantial andmaterial issues of fact, which a hearing could best resolve.Further, he noted that, since "most of these matters" hadbeen designated statutory violations within the Complaintherein, the purposes of the statute would best be servedby consolidation of both matters, for hearing purposes, sothat questions posed by the Complaint and Petitioner'sobjections might be jointly considered.The Board's subsequent Order directed, consistentlywith the Regional Director's recommendation, that ahearing be held "to resolve the issues raised by Peti-tioner'sObjections" specifically, consolidated with thehearing scheduled on General Counsel's Complaintherein.My conclusions with respect to General Counsel'sComplaint, previously set forth, largely dispose of Com-plainant Union's objections, supplemented within the Re-gionalDirector's report, in the representation matter.Specifically,my determination has been noted that therecord will not sustain any conclusion that Respondent -throughDonald Lawler or some other managementspokesman - threatened Palo Alto plant workers that theplant would be closed and moved to Los Angeles, shouldthey vote for union representation. Regarding Complain-antUnion's further objection, concededly couched in 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral terms, I have found that credible testimonyproffered for the record will not sustain a conclusion thatRespondent's challenged course of conduct, purportedlydetailed within the Regional Director's supplemental re-port, reflected unfair labor practices; the record, further,will not, within my view, sustain any conclusion thatRespondent's course of conduct really vitiated "laborato-ry conditions" sufficiently to warrant this Board's vaca-tion of the vote result.Some further comment, however, would seem to berequired. The Board's Order directed me to conduct ahearing to resolve the questions raised by the "Peti-tioner's objections" specifically. Those objections clearlydid not, on their face, challenge the vote result particu-larly because Respondent had conducted meetings ofplantworkers on company time, within the 24-hourperiod which preceded the scheduled vote. Reference tothis development was made, for the first time, within theRegional Director's supplemental report; we may take it,therefore, that any question raised with respect toRespondent's course of conduct - so far as plant meetingsare concerned - derives, not directly from ComplainantUnion's protest, but from the Regional Director's in-vestigation which that protest sparked.With matters in this posture, the Board could, con-ceivably question whether Respondent's decision to con-duct these meetings should be considered within thepresent inquiry's scope. (The Regional Director's supple-mental report, in this connection, notes "evidence that onthe afternoon of November 30, 1965, within 24 hours ofthe election, the unit employees were assembled on com-pany time in two groups" which President Churm ad-dressed. Primarily, however, the Regional Director's sup-plemental report seems calculated to suggest that the pur-ported substance of President Churm's remarks, ratherthat the circumstances under which they were made,would warrant setting the election aside, should Com-plainantUnion's generalized contention with respectthereto be found sustainable.) During oral argument,though not within his brief, Respondent's counsel didsuggest that no consideration should presently be giventhese questions, since Complainant Union had not spe-cificallychallenged the circumstances under whichthe two plant meetings were conducted.There can be no doubt, however, that these matters,namely, the scheduled time when the meetings were held,and the circumstances under which those meetings wereconducted, have been herein litigated. Respondent hasnot, really, been taken by surprise.Within my view,therefore, considerationmay properly be given thequestion-presented by this record-whether Respond-ent's decision to conduct two meetings, within the 24-hour period which preceded the scheduled vote, warrantsa Board determination to vacate the December 1 electionresults.For some 13 years the Board has declared and en-forced a rule, first promulgated within itsPeerlessPlywooddecision, that:employers and unions alike will be prohibitedfrom making election speeches on company time tomassed assemblies of employees within 24 hours be-fore the scheduled time for conducting an elec-tion. .The Board declared that violations of this rule wouldcause elections to be set aside, whenever valid objectionswere filed. Parties to Board proceedings were, however,advised that the rule would not prohibit employers orunions from making campaign speeches, on or off com-pany premises within the 24-hour period if employee at-tendance is voluntary and on the employees' own time.Peerless Plywood Company,107 NLRB 427, 429-430.Within the Board's view, the combined circumstance of(1) the use of company time for preelection speeches, and(2) the delivery of such speeches on the eve of the elec-tion, regardless of their noncoercive content, tends todestroy freedom of choice, and serves to establish an at-mosphere within which a free election cannot be held.The record, previously noted, clearly warrants a deter-mination thatRespondent'smanagement,whetherdeliberately or carelessly need not be decided now, vio-lated this rule. The meetings with which we are now con-cerned were, concededly, both held within the 24-hourperiod which preceded the vote. Palo Alto plant workerswere, plainly, told their attendance would be voluntary;theywere specifically advised with respect to theirfreedom to leave. The record, however, reveals that,when they did not leave, they were compensated for theirtime. This single factor, so I find, suffices; Respondent'smanagement transgressed.My recommendation, therefore, will be that Complain-antUnion's Objections, directed to the December 1,1965, election, should be, in this respect, sustained. Sincemy Recommended Order, however, rests upon nothingmore than this narrow ground, no Board Order beyondthe direction of a second election could properly be con-sidered warranted.CONCLUSIONS OF LAW1.Respondent, The Fluorocarbon Company, is anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and business activities which affectcommerce within the meaning of Section 2(6) and (7) ofthe Act, as amended.2.InternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, District Lodge No. 93,is a labor organization within the meaning of Section 2(5)of the Act, as amended.3.Allproduction andmaintenance employees ofRespondent at its Palo Alto, California, location, exclud-ing office clerical employees, professional employees,guards, and supervisors as defined in the Act, constituted,throughout the period with which this case is concerned,a unit appropriate for collective-bargaining purposes,within the meaning of Section 9(b) of the Act, asamended.4.Between October 11 and 12, 1965, ComplainantUnion was presumptively designated and selected by amajority of Respondent's employees, within the unitdescribed above, to function as their exclusive represent-ative for collective-bargaining purposes. On October 14,1965, Complainant Union, functioning as the collective-bargaining representative of workers within the unitpreviously described, requested Respondent to bargaincollectively regarding their rates of pay, wages, hours ofemployment, or other terms and conditions of work.5.Upon a petition for certification which ComplainantUnion filed on October 15, 1965, declaring that aquestion concerning representation existed with respecttoRespondent's workers, within the bargaining unitpreviously described, representatives of ComplainantUnion and Respondent subsequently signed a stipulationfor certification on consent election. Pursuant thereto anelection was held on December 1, 1965; during that elec- THE FLUOROCARBON COMPANY657Lion, Complainant Union did not receive a majority of thevalid votes counted plus challenged ballots.6.General Counsel has not produced reliable, proba-tive, and substantial evidence, herein, sufficient to justifya determination that Respondent did engage or that itcontinues to engage in unfair labor practices, within themeaning of Section 8(a)(1) and (3) of the Act, asamended.7.General Counsel has not, herein, produced reliable,probative, and substantial evidence sufficient to justify adetermination that Complainant Union, despite its failuretowin majority designation through the December 1,1965, election previously noted, has been, and is now, en-titled to recognition as the exclusive collective-bargainingrepresentative of Respondent's employees within the unitpreviously described.8.General Counsel has not produced reliable, proba-tive, and substantial evidence sufficient to justify a deter-mination that Respondent here, through its failure orrefusal to bargain collectively with Complainant UnionafterOctober 14, 1965, specifically,did engage or con-tinues toengagein unfair labor practices, within themeaning of Section 8(a)(5) and(1)of the Act, asamended.RECOMMENDED ORDERUpon these findings of fact and conclusions of law, andupon the entire record in this consolidated case, myrecommendation is that the Board, pursuant to Section10(c) of the National Labor Relations Act, as amended,dismiss the present Complaint in its entirety.My further recommendation is that the results of theelection conducted on December 1, 1965, for Respond-ent's Palo Alto plant workers be vacated, and that theBoard direct a second election in Case 20-RC-6640 to beconducted by the Regional Director for Region 20 when-ever he finds that circumstances will permit a free choiceof bargaining representative.